                  Case 19-11466-MFW               Doc 447        Filed 08/14/19        Page 1 of 89




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                      )
    In re:                            ) Chapter 11
                                      )
    CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL, et )
    al.,1                             ) Jointly Administered
                                      )
                        Debtors.      )
                                      )


                               GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
                                METHODOLOGY, AND DISCLAIMER REGARDING
                                  DEBTORS’ SCHEDULES AND STATEMENTS

        The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) filed by Center City Healthcare, LLC d/b/a Hahnemann University
Hospital and its affiliated debtors and debtors in possession (together, the “Debtors”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) were
prepared pursuant to section 521 of title 11 of the United States Code, 11 U.S.C. 101 – 1532 (the
“Bankruptcy Code”) and Federal Rule of Bankruptcy Procedure 1007 by the Debtors’
management, under the supervision of the Debtors’ chief restructuring officer (the “CRO”), and
are unaudited. While the members of management responsible for the preparation of the
Schedules and Statements have made a reasonable effort to ensure that the Schedules and
Statements are accurate and complete based on information known to them at the time of
preparation and after reasonable inquiries, inadvertent errors may exist and/or the subsequent
receipt of information may result in material changes to financial and other data contained in the
Schedules and Statements that may warrant amendment of the same.2 Moreover, because the
Schedules and Statements contain unaudited information that is subject to further review and
potential adjustment, there can be no assurance that these Schedules and Statements are complete
or accurate.

             These Global Notes and Statement of Limitations, Methodology, and Disclaimer

1
       The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
       are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
       Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA,
       L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center,
       L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics,
       L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV
       of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is 230 North Broad
       Street, Philadelphia, Pennsylvania 19102.
2
        Since the acquisition of the hospitals in January 2018, there has been significant turnover in the accounting and
        finance function.
                        Case 19-11466-MFW   Doc 447   Filed 08/14/19    Page 2 of 89




Regarding Debtors’ Schedules and Statements (the “Global Notes”) pertain to, are incorporated
by reference in, and comprise an integral part of, the Debtors’ Schedules and Statements. In the
event of any inconsistency between the Global Notes and the Schedules and Statements, the
Global Notes shall control and govern.

       The Schedules and Statements have been signed by an authorized representative of the
Debtors. In reviewing and signing the Schedules and Statements, this representative relied upon
the efforts, statements and representations of the Debtors’ other personnel and professionals.
The representative has not (and could not have) personally verified the accuracy of each such
statement and representation, including, for example, statements and representations concerning
amounts owed to creditors and their addresses.

        1.      Case. On June 30, 2019 or July 1, 2019 (the “Petition Date”), the Debtors filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code. Unless otherwise
indicated, the information provided is as of the close of business on June 30, 2019.

        2.     Amendments. The Debtors reserve the right to amend the Schedules and
Statements in all respects at any time as may be necessary or appropriate, including, without
limitation, the right to dispute or to assert offsets or defenses to any claim reflected on the
Schedules and Statements as to amount, liability, or classification, or to otherwise subsequently
designate any claim as “disputed,” “contingent,” or “unliquidated.” Any failure to designate a
claim as “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
Debtors that such claim is not “contingent,” “unliquidated,” or “disputed.”

        3.     Estimates and Assumptions. The preparation of the Schedules and Statements
requires the Debtors to make estimates and assumptions that affect the reported amounts of
assets and liabilities, the disclosures of contingent assets and liabilities on the date of the
Schedules and Statements, and the reported amounts of revenues and expenses during the
reporting period. Actual results could differ from those estimates.

       4.       Unknown Amounts. Some of the scheduled liabilities are unknown and
unliquidated at this time. In such cases, the amounts are listed as “Unknown.” Because certain
scheduled liabilities are unknown and unliquidated, the Schedules and the Statements do not
accurately reflect the aggregate amount of the Debtors’ liabilities.

         5.     Pre-Petition vs. Post-Petition. The Debtors have sought to allocate liabilities
between the pre-petition and post-petition periods based on the information derived from
research and investigation conducted during the preparation of these Schedules and Statements.
As additional information becomes available and further research is conducted, the allocation of
liabilities between pre-petition and post-petition periods may change. The liabilities listed on the
Schedules do not reflect any analysis of claims under section 503(b)(9) of the Bankruptcy Code.
Accordingly, the Debtors reserve all rights to dispute or challenge the validity of any asserted
claims under section 503(b)(9) of the Bankruptcy Code or the characterization of the structure of
any such transaction or any document or instrument related to any creditor’s claim.

      6.     GAAP. Given the difference between the information requested in the Schedules
and Statements, and the financial information utilized under generally accepted accounting

                                                  2
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 447   Filed 08/14/19   Page 3 of 89




principles in the United States (“GAAP”), the aggregate asset values and claim amounts set forth
in the Schedules and Statements do not necessarily reflect the amounts that would be set forth in
a balance sheet prepared in accordance with GAAP.

        7.      Asset Values. It would be prohibitively expensive, unduly burdensome,
inefficient, and time-consuming to obtain additional market valuations of the Debtors’ property
interests. Accordingly, to the extent any asset value is listed herein, and unless otherwise noted
therein, net book values rather than current market values of the Debtors’ property interests are
reflected in the applicable Schedule. As applicable, assets that have been fully depreciated or
were expensed for accounting purposes have no net book value. Unless otherwise indicated, all
asset amounts and claim amounts are listed as of June 30, 2019. The Debtors reserve the right to
amend or adjust the value of each asset or liability as set forth herein.

        8.     Setoff or Recoupment Rights. The Debtors have not included on Schedule D
parties that may believe their claims are secured through setoff rights, deposits posted by or on
behalf of the Debtors, or inchoate statutory lien rights. Such counterparties, if any, have been
listed on Schedule F.

        9.     Co-Obligors. No claim set forth on the Schedules and Statements of the Debtors
is intended to acknowledge claims of creditors that are otherwise satisfied or discharged by
another party.

        10.    Causes of Action. The Debtors reserve all of their causes of action. Neither
these Global Notes nor the Schedules and Statements shall be deemed a waiver of any such cause
of action. Likewise, the failure to list a cause of action in question 74 of Schedule B or SOFA
question 7 shall not be deemed a waiver of any such cause of action. Furthermore, nothing
contained in the Schedules and Statements shall constitute a waiver of rights with respect to
these Chapter 11 Cases, equitable subordination, and/or causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code and other relevant nonbankruptcy laws to
recover assets or avoid transfers.

        11.     Insiders. In those circumstances where the Schedules and Statements require
information regarding insiders and/or officers and directors, included therein are the Debtors’
(a) directors and (b) employees that are, or were during the relevant period, officers. The listing
of a party as an insider is not intended to be, nor should it be, construed as a legal
characterization of such party as an insider and does not act as an admission of any fact, claim,
right, or defense, and all such rights, claims, and defenses are hereby expressly reserved.
Further, employees have been included in this disclosure for informational purposes only and
should not be deemed to be “insiders” in terms of control of the Debtors, management
responsibilities or functions, decision-making or corporate authority and/or as otherwise defined
by applicable law, including, without limitation, the federal securities laws, or with respect to
any theories of liability or for any other purpose.

       12.     Intellectual Property. The exclusion of any intellectual property shall not be
construed as an admission that such intellectual property rights have been abandoned,
terminated, assigned, expired by their terms, or otherwise transferred. Conversely, inclusion of


                                                  3
35683554.2 08/13/2019
                        Case 19-11466-MFW        Doc 447      Filed 08/14/19     Page 4 of 89




certain intellectual property shall not be construed to be an admission that such intellectual
property rights have not been abandoned, terminated, assigned, expired by their terms, or
otherwise transferred. The Debtors reserve all rights with respect to the legal status of any and
all such intellectual property rights.

             13.         Fiscal Year. The Debtors’ fiscal year ends on December 31.

             14.         Currency. All amounts are reflected in U.S. dollars.

      15.    Summary of Significant Reporting Policies and Practices. The following
conventions were adopted by the Debtors in preparation of the Schedules and Statements:

                         (a)    Fair Market Value; Book Value. Unless otherwise noted therein, the
                                Schedules and Statements reflect the carrying value of the liabilities as
                                listed in the Debtors’ books and records. Where the current market value
                                of assets is unknown, the Debtors have based their valuation on book
                                values net of depreciation. The Debtors reserve the right to amend or
                                adjust the value of each asset or liability set forth herein.

                         (b)    Inventories. Inventories are valued in the Schedules and Statements at the
                                values indicated on the Debtors’ books and records.

                         (c)    Leased Real and Personal Property. In the ordinary course of their
                                businesses, the Debtors lease real property and various articles of personal
                                property, including, without limitation, certain equipment, from certain
                                third-party lessors. The Debtors believe that all such leases are set forth in
                                the Schedules and Statements. The property subject to the leases is not
                                reflected in the Schedules and Statements as either owned property or
                                assets of the Debtors or property or assets of third-parties within the
                                control of the Debtors. Nothing in the Schedules or Statements is or shall
                                be construed as an admission or determination as to legal status of any
                                lease (including whether to assume and assign or reject such lease or
                                whether it is a true lease or a financing arrangement), and the Debtors
                                reserve all rights with respect to all such issues.

                         (d)    Disputed, Contingent and/or Unliquidated Claims. Schedules D, E, and F
                                permit the Debtors to designate a claim as disputed, contingent, and/or
                                unliquidated. A failure to designate a claim on any of these Schedules and
                                Statements as disputed, contingent, and/or unliquidated does not constitute
                                an admission that such claim is not subject to objection. The Debtors
                                reserve the right to dispute, or assert offsets or defenses to, any claim
                                reflected on these Schedules and Statements as to amount, liability, or
                                status.

                         (e)    Payments Made within 90 Days prior to the Petition Date and Payments to
                                Insiders within One Year of Petition Date.       Payments made in the


                                                          4
35683554.2 08/13/2019
                        Case 19-11466-MFW       Doc 447     Filed 08/14/19     Page 5 of 89




                               ordinary course of the Debtors’ business to employees for salaries, wages,
                               bonuses, commissions, and employee benefits, payroll taxes and sales
                               taxes were omitted from the SOFA question 3. Payments to insiders
                               within one year of the Petition Date, including transfers within 90 days of
                               the Petition Date, are listed in response to SOFA question 4 and, with
                               certain exceptions, are not separately set forth in response to SOFA
                               question 3. In preparing their responses to SOFA question 4, and in the
                               interest of full disclosure, the Debtors used an expansive interpretation of
                               the term “insider”. Inclusion or omission of a creditor as an “insider” on
                               the Debtors’ response to SOFA question 4 is not determinative as to
                               whether creditor is actually an “insider,” as such term is defined in the
                               Bankruptcy Code and the Debtors reserve all of their rights with respect to
                               such characterization. Moreover, payments are listed in response to SOFA
                               questions 3 and 4 without regard as to whether such payments were made
                               on account of antecedent debt, and the Debtors reserve all of their rights
                               with respect to such issue.

                         (f)   Statement of Financial Affairs – Payments to Insiders. Both questions 4
                               and 30 in the SOFAs request information regarding payments to insiders,
                               and all such information is provided in response to question 4. The
                               Debtors reserve all rights with respect to the characterization of payments
                               listed in response to questions 4 and 30.

                         (g)   Statement of Financial Affairs – Suits and Administration Proceedings.
                               Although the Debtors have attempted to list in question 7 all known
                               claimants with pending suits or administrative proceedings, certain actions
                               may have been inadvertently omitted. The Debtors reserve all of their
                               rights with respect to any such claims or causes of action they may have
                               and neither these Global Notes nor the Schedules and Statements shall be
                               deemed a waiver of any such causes of action.

        16.      Schedule D. Although the Debtors may have scheduled claims of various
creditors as secured claims, the Debtors reserve all rights to dispute or challenge the secured
nature of any such creditor’s claim or the recharacterization of the structure of any such
transaction or any document or instrument related to such creditor’s claim except as otherwise
agreed to pursuant to a stipulation or an agreed order or any other order entered by the
Bankruptcy Court. No claim set forth on Schedule D is intended to acknowledge claims of
creditors that are otherwise satisfied or discharged by other entities. The descriptions provided
in Schedule D are intended only as a summary. Reference to the applicable loan agreements and
related documents is necessary for a complete description of the collateral and the nature, extent
and priority of any liens. Nothing in the Global Notes or the Schedules and Statements shall be
deemed a modification or interpretation of the terms of such agreements. The Debtors reserve all
rights to amend Schedule D to the extent that the Debtors determine that any claims associated
with such agreements should be reported on Schedule D. Nothing herein shall be construed as
an admission by the Debtors of the legal rights of a claimant or a waiver of the Debtors’ rights to
recharacterize or reclassify a claim or contract.


                                                        5
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 447   Filed 08/14/19    Page 6 of 89




       17.       Schedule E/F. The Debtors’ analysis of potential priority claims is ongoing, and
any amounts listed as priority claims on Schedule E/F remain subject to such analysis.
Amendments will be made to Schedule E/F as necessary. Although reasonable efforts have been
made to identify the date of incurrence of each claim, determining the date upon which each
claim on Schedule E/F was incurred or arose would be unduly burdensome and cost prohibitive,
and therefore, the Debtors do not list a date for each claim on Schedule E/F.

         Schedule E/F may contain potential claims on account of pending litigation involving the
Debtors. Each potential claim associated with any such pending litigation is marked as
contingent, unliquidated and disputed in the Schedules and Statements. Some of the potential
litigation listed on Schedule E/F may be subject to subordination pursuant to section 510 of the
Bankruptcy Code. In addition, workers’ compensation claims that are covered in full under the
Debtors’ insurance policies are not included on Schedule E/F. Any information contained in
Schedule E/F with respect to pending or potential litigation shall not be a binding representation
of the Debtors’ liabilities with respect to any of the potential suits and proceedings included
therein.

       Schedule E/F reflects prepetition amounts owing to counterparties to executory contracts
and unexpired leases. Such prepetition amounts, however, may be paid in connection with the
assumption, or assumption and assignment, of executory contracts and unexpired leases.
Schedule E/F does not include potential rejection damage claims, if any, of the counterparties to
executory contracts and unexpired leases that may be rejected in the future.

        Pursuant to the Final Order (I) Authorizing the Debtors to (A) Pay Certain Prepetition
Wages, Benefits and Other Compensation, and (B) Continue Employee Compensation and
Employee Benefits Programs, and (II) Granting Related Relief [Docket No. 291] (the “Wage
Order”), the Debtors were authorized to pay, and did pay, certain pre-petition claims for
employee wages and other related obligations. As such, while the Debtors have listed such pre-
petition wage and related employee claims in Schedule E/F, the Debtors have marked such
claims as “contingent” and “unliquidated” because they have already been paid in accordance
with the Wage Order.

         19. Schedule G. Although reasonable efforts have been made to ensure the accuracy
of Schedule G, inadvertent errors may have occurred. Certain information, such as the contact
information of the counter-party, may not be included where such information could not be
obtained using reasonable efforts. The Debtors have only scheduled claims and executory
contracts for which the Debtors may be contractually and/or directly liable. Listing a contract or
agreement on Schedule G does not constitute an admission that such contract or agreement was
an executory contract or unexpired lease as of the Petition Date, or that it is valid or enforceable.
The Debtors hereby reserve all rights to dispute or challenge the validity, status or enforceability
of any contracts, agreements or leases set forth on Schedule G, including contracts, agreements
or leases that may have expired or may have been modified, amended, and supplemented from
time to time by various amendments, restatements, waivers, estoppel certificates, letters and
other documents that may not be listed on Schedule G, and to amend or supplement Schedule G
as necessary. Certain of the leases and contracts listed on Schedule G may contain certain
renewal options, guarantees of payment, indemnifications, options to purchase, rights of first

                                                  6
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 447   Filed 08/14/19    Page 7 of 89




refusal and other miscellaneous rights. Such rights, powers, duties and obligations are not set
forth separately on Schedule G. The Debtors reserve all rights with respect to such agreements.

        Certain of the contracts and agreements listed on Schedule G may consist of several
parts, including but not limited to, purchase orders, amendments, restatements, waivers, letters
and other documents that may not be listed on Schedule G or that may be listed as a single entry.
In some cases, the same vendor or provider may appear multiple times on Schedule G. This
multiple listing is intended to reflect distinct agreements between the applicable Debtor and such
supplier or provider. The Debtors expressly reserve their rights to challenge whether such
related materials constitute an executory contract, a single contract, or multiple, severable or
separate contracts. Certain of the executory agreements may not have been memorialized in
writing and could be subject to dispute. In addition, the Debtors may have entered into various
other types of agreements in the ordinary course of its business, such as subordination
agreements, supplemental agreements, settlement agreements, amendments/letter agreements,
and confidentiality agreements. Such documents may not be set forth on Schedule G. The
Debtors also reserve all rights to dispute or challenge the characterization of the structure of any
transaction, or any document or instrument related to a creditor’s claim. Further, the Debtors
reserve all rights to later amend the Schedules and Statements to the extent that additional
information regarding the Debtor obligor to an executory contract becomes available.

        Omission of a contract or agreement from Schedule G does not constitute an admission
that such omitted contract or agreement is not an executory contract or unexpired lease. The
Debtors’ rights under the Bankruptcy Code with respect to any such omitted contracts or
agreements are not impaired by the omission. Any and all of the Debtors’ rights, claims, and
causes of action regarding the contracts and agreements listed on Schedule G are reserved and
preserved. Schedule G may be amended at any time to add any omitted contract, agreement or
lease.

        20. Schedule H. The Debtors may not have identified certain guarantees associated with
the Debtors’ executory contracts, unexpired leases, secured financings, debt instruments and
other such agreements. The Debtors reserve all rights to amend the Schedules to the extent that
additional guarantees are identified or such guarantees are discovered to have expired or be
unenforceable.

        Neither the Debtors, their agents, nor their attorneys guarantee or warrant the accuracy,
the completeness, or correctness of the data that is provided herein or in the Schedules and
Statements, and neither are they liable for any loss or injury arising out of, or caused in whole or
in part by, the acts, errors or omissions, whether negligent or otherwise, in procuring, compiling,
collecting, interpreting, reporting, communicating or delivering the information herein. While
every effort has been made to provide accurate and complete information herein, inadvertent
errors or omissions may exist. The Debtors and their agents, attorneys and advisors expressly do
not undertake any obligation to update, modify, revise or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised or re-
categorized. In no event shall the Debtors or their agents, attorneys and advisors be liable to any
third party for any direct, indirect, incidental, consequential or special damages (including, but
not limited to, damages arising from the disallowance of a potential claim against the Debtors or
damages to business reputation, lost business or lost profits), whether foreseeable or not, and

                                                  7
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 447   Filed 08/14/19   Page 8 of 89




however caused, even if the Debtors or their agents, attorneys and advisors are advised of the
possibility of such damages.




                                                  8
35683554.2 08/13/2019
                                          Case 19-11466-MFW                                    Doc 447                 Filed 08/14/19                       Page 9 of 89


Debtor Name               Philadelphia Academic Health System, LLC
United States Bankruptcy Court for the District of Delaware
Case number (if known):                         19-11467

                                                                                                                                                                                  Check if this is an
                                                                                                                                                                                  amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                           $0.00



    1b. Total personal property:
        Copy line 91A fromSchedule A/B.....................................................................................................................                     $6,907,670.58



    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                    $6,907,670.58




 Part 2:          Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                $57,456,342.37



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                      (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                             $0.00


         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +   $13,311,191.05




         4.   Total liabilities .........................................................................................................................................       $70,767,533.42
              Lines 2 + 3a + 3b
                                  Case 19-11466-MFW                   Doc 447          Filed 08/14/19       Page 10 of 89
Debtor Name            Philadelphia Academic Health System, LLC
United States Bankruptcy Court for the District of Delaware
Case number (if known):                19-11467
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing
Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all
property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no
book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases         (Official Form 206G).

Be complete and accurate as possible. If more space is needed, attach a separate spreadsheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the approriate category or attach separate supporting schedules, such as a fixed asset schedule
or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest,
do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:        Cash and cash equivalents




 1.      Does the debtor have any cash or cash equivalents?


            No. Go to Part 2.

            Yes. Fill in the information below.



              All cash of cash equivalents owned or controlled by the debtor                                                           Current value of
                                                                                                                                       debtor's interest
 2.      Cash on hand                                                                                                                         Restricted &
                                                                                                                                          Unrestricted cash


 3.      Checking, savings, money market, or financial brokerage accounts
         Name of institution (bank or brokerage firm)                   Type of account                      Last 4 digits of account number
   3.1       Wells Fargo Bank, N.A.                                      Commercial DDA                       4834                                $20,628.43

   3.2       Wells Fargo Bank, N.A.                                      Commercial DDA                       6063                             $1,519,857.05

   3.3       Wells Fargo Bank, N.A.                                      Commercial DDA                       6021                             $3,172,477.40

   3.4       Wells Fargo Bank, N.A.                                      Commercial DDA                       6030                              $820,335.79

   3.5       Wells Fargo Bank, N.A.                                      Commercial DDA                       6048                                $50,000.00

   3.6       Wells Fargo Bank, N.A.                                      Commercial DDA                       5202                              $470,433.23

 4.      Other cash equivalents




 5.      Total of Part 1
                                                                                                                                               $6,053,731.90
         Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


Part 2:        Deposits and prepayments




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                  Page 1
                                   Case 19-11466-MFW                Doc 447        Filed 08/14/19           Page 11 of 89


Debtor Philadelphia Academic Health System, LLC                                                       Case Number (if known) 19-11467




 6.      Does the debtor have any deposits or prepayments?


            No. Go to Part 3.

            Yes. Fill in the information below.



                                                                                                                                Current value of
                                                                                                                                debtor's interest
 7.      Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit



 8.      Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment
   8.1       Altus Group                                                                                                                  $2,500.00

   8.2       Bio-Optronics                                                                                                               $22,467.50

   8.3       Echo Inc                                                                                                                    $39,022.75

   8.4       Essential Cons                                                                                                              $11,250.00

   8.5       Everbridge                                                                                                                   $2,940.15

   8.6       Everbridge Inc                                                                                                              $13,904.61

   8.7       Healthstream                                                                                                                $53,950.00

   8.8       Healthstrem                                                                                                                $124,674.20

   8.9       Ingenious Med, Inc.                                                                                                         $23,085.00

   8.10      Intralinks Inc                                                                                                               $6,012.90

   8.11      Lockton                                                                                                                     $50,000.00

   8.12      Navex Global                                                                                                                $21,562.50

   8.13      NG 1500 Market St                                                                                                          $105,420.48

   8.14      Quantros                                                                                                                    $87,481.92

   8.15      Sector Financial                                                                                                           $250,000.00

   8.16      Staywell                                                                                                                    $39,666.67



 9.      Total of Part 2
                                                                                                                                        $853,938.68
         Add lines 7 through 8. Copy the total to line 81.


Part 3:        Accounts Receivable




 10. Does the debtor have any accounts receivable?


            No. Go to Part 4.

            Yes. Fill in the information below.




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                           Page 2
                                 Case 19-11466-MFW                  Doc 447         Filed 08/14/19           Page 12 of 89


Debtor Philadelphia Academic Health System, LLC                                                          Case Number (if known) 19-11467



                                                                                                                                         Current value of
                                                                                                                                         debtor's interest
 11. Accounts receivable


     11a. 90 days old or less:                                                 -                                    =
                                          face amount                               doubtful or uncollectible accounts
     11b. Over 90 days old:                                                    -                                    =
                                          face amount                               doubtful or uncollectible accounts



 12. Total of Part 3
      Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:      Investments




 13. Does the debtor own any investments?


          No. Go to Part 5.

          Yes. Fill in the information below.



                                                                                                                Valuation method         Current value of
                                                                                                                used for current value   debtor's interest
 14. Mutual funds of publicly traded stocks not included in Part 1
      Name of fund or stock:



 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
      Name of entity:                                             % of ownership:



 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
      Describe:




 17. Total of Part 4
      Add lines 14 through 16. Copy the total to line 83.


Part 5:      Inventory, excluding agricultural assets




 18. Does the debtor own any inventory (excluding agricultual assets)?


          No. Go to Part 6.

          Yes. Fill in the information below.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                       Page 3
                                Case 19-11466-MFW                   Doc 447      Filed 08/14/19          Page 13 of 89


Debtor Philadelphia Academic Health System, LLC                                                    Case Number (if known) 19-11467



           General description                   Date of the last      Net book value of                  Valuation method         Current value of
                                                 physical inventory    debtor's interest                  used for current value   debtor's interest
 19. Raw Materials




 20. Work in progress




 21. Finished goods, including goods held for resale




 22. Other inventory or supplies


   22.1   Office Supplies                         N/A                                                      Net book value                    Unknown



 23. Total of Part 5
      Add lines 19 through 22. Copy the total to line 84.




 24. Is any of the property listed in Part 5 perishable?


          No.

          Yes.



 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.      Book Value $                            Valuation Method                       Current Value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?


          No.

          Yes.



Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)




 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?


          No. Go to Part 7.

          Yes. Fill in the information below.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                 Page 4
                              Case 19-11466-MFW                    Doc 447       Filed 08/14/19           Page 14 of 89


Debtor Philadelphia Academic Health System, LLC                                                     Case Number (if known) 19-11467



          General description                                         Net book value of                    Valution method used   Current value of
                                                                      debtor's interest                    for current value      debtor's interest
28. Crops - either planted of harvested




29. Farm animals
     Examples: Livestock, poultry, farm-raised fish



30. Farm machinery and equipment
     (Other than titled motor vehicles)



31. Farm and fishing supplies, chemicals, and feed




32. Other farming and fishing-related property not already listed in Part 6




33. Total of Part 6
     Add lines 28 through 32. Copy the total to line 85.




34. Is the debtor a member of an agricultural cooperative?


        No.

        Yes.



     Is any of the debtor's property stored at the cooperative?


        No.

        Yes.



35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?


        No.

        Yes.       Book Value $                            Valuation Method                         Current Value $



36. Is a depreciation schedule available for any of the property listed in Part 6?


        No.

        Yes.




  Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                               Page 5
                                Case 19-11466-MFW                   Doc 447          Filed 08/14/19            Page 15 of 89


Debtor Philadelphia Academic Health System, LLC                                                            Case Number (if known) 19-11467




 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?


          No.

          Yes.



Part 7:      Office furniture, fixtures, and equipment; and collectibles




 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


          No. Go to Part 8.

          Yes. Fill in the information below.



           General description                                           Net book value of                        Valuation method           Current value of
                                                                         debtor's interest                        used for current value     debtor's interest
 39. Office furniture


   39.1   Office Desks, Office Chairs, Filing Cabinets,                Unknown                                     N/A                                   Unknown
          Bookcases, Appliances, Benches, Couches, Tables

 40. Office fixtures




 41. Office equipment, including all computer equipment and communication systems equipment and software


   41.1   Medical equipment, desktop computers, laptop                 Unknown                                     N/A                                   Unknown
          computers, computer keyboards, computer mice,
          monitors, televison screens, projecting equipment,
          various cabling, etc.

 42. Collectibles
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or
      baseball card collections; other collections, memorabilia, or collectibles
   42.1   Various paintings, city maps, photography and                Unknown                                     N/A                                   Unknown
          other artwork



 43. Total of Part 7.
      Add lines 39 through 42. Copy the total to line 86.




 44. Is a depreciation schedule available for any of the property listed in Part 7?


          No.

          Yes.




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                          Page 6
                                Case 19-11466-MFW                  Doc 447          Filed 08/14/19       Page 16 of 89


Debtor Philadelphia Academic Health System, LLC                                                    Case Number (if known) 19-11467




 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?


          No.

          Yes.



Part 8:      Machinery, equipment, and vehicles




 46. Does the debtor own or lease any machinery, equipment, or vehicles?


          No. Go to Part 9.

          Yes. Fill in the information below.



           General description                                         Net book value of                  Valuation method         Current value of
                                                                       debtor's interest                  used for current value   debtor's interest
 47. Automobiles, vans, trucks, motorcycles, trailers, or titled farm vehicles




 48. Watercraft, trailers, motors, and related accessories
      Examples: Boats, trailers, motors, floating homes, personal watercraft, fishing vessels



 49. Aircraft and accessories




 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)




 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.




 52. Is a depreciation schedule available for any of the property listed in Part 8?


          No.

          Yes.




 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                 Page 7
                                 Case 19-11466-MFW                   Doc 447        Filed 08/14/19           Page 17 of 89


Debtor Philadelphia Academic Health System, LLC                                                          Case Number (if known) 19-11467


           No.

           Yes.



Part 9:       Real property




 54. Does the debtor own or lease any real property?


           No. Go to Part 10.

           Yes. Fill in the information below.



 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest




   55.1    Please see list of non-residential real property leases
           reflected in Debtor’s Schedule G



 56. Total of Part 9.
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




 57. Is a depreciation schedule available for any of the property listed in Part 9?


           No.

           Yes.




 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?


           No.

           Yes.



Part 10:      Intangibles and intellectual property




 59. Does the debtor have any interests in intangibles or intellectual property?


           No. Go to Part 11.

           Yes. Fill in the information below.




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                               Page 8
                              Case 19-11466-MFW                 Doc 447        Filed 08/14/19           Page 18 of 89


Debtor Philadelphia Academic Health System, LLC                                                   Case Number (if known) 19-11467

          General description                                       Net book value of                    Valuation method         Current value of
                                                                    debtor's interest                    used for current value   debtor's interest
60. Patents, copyrights, trademarks, or trade secrets




61. Internet domain names and websites




62. Licenses, franchises, and royalties




63. Customer lists, mailing lists, or other compilations




64. Other intangibles, or intellectual property




65. Goodwill




66. Total of Part 10.
     Add lines 60 through 65. Copy the total to line 89.




67. Do your lists or records include personally identifiable information of customers?


        No.

        Yes.




68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?


        No.

        Yes.




69. Has any of the property listed in Part 10 been appraised by a professional within the last year?


        No.

        Yes.




  Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                 Page 9
                                 Case 19-11466-MFW                   Doc 447         Filed 08/14/19           Page 19 of 89


Debtor Philadelphia Academic Health System, LLC                                                           Case Number (if known) 19-11467



Part 11:      All other assets




 70. Does the debtor own any other assets that have not yet been reported on this form?


           No. Go to Part 12.

           Yes. Fill in the information below.



                                                                                                                                    Current value of
                                                                                                                                    debtor's interest
 71. Notes receivable
      Description (include name of obligor)
                                                                                      -                                 =
                                                                 Total face amount        Doubtful or uncollectible amount
 72. Tax refunds and unused net operating losses (NOLs)
      Description (for example, federal, state, local)



 73. Interests in insurance policies or annuities




 74. Causes of action against third parties (whether or not a lawsuit has
     been filed)


                                                                                                                                              Unknown
       Nature of claim                 See attached Schedule A/B Exhibit 74
       Amount Requested
 75. Other contingent and unliquidated claims or causes of action of every
     nature, including counterclaims of the debtor and rights to set off
     claims



       Nature of claim
       Amount Requested
 76. Trusts, equitable or future interests in property




 77. Other property of any kind not already listed
      Examples: Season tickets, country club membership




 78. Total of Part 11.
      Add lines 71 through 77. Copy the total to line 90.




   Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                              Page 10
                                Case 19-11466-MFW                            Doc 447                Filed 08/14/19                     Page 20 of 89


Debtor Philadelphia Academic Health System, LLC                                                                                  Case Number (if known) 19-11467


 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?


           No.

           Yes.



Part 12:     Summary

            Type of property                                                                        Current value of                             Current value of
                                                                                                    personal property                            real property


   80. Cash, cash equivalents, and financial assets.               Copy line 5, Part 1.                  $6,053,731.90


   81. Deposits and prepayments.          Copy line 9, Part 2.                                              $853,938.68


   82. Accounts receivable.        Copy line 12, Part 3.


   83. Investments. Copy line 17, Part 4.


   84. Inventory. Copy line 23, Part 5.


   85. Farming and fishing-related assets.          Copy line 33, Part 6.



   86. Office furniture, fixtures, and equipment; and collectibles.
       Copy line 43, Part 7.


   87. Machinery, equipment, and vehicles.              Copy line 51, Part 8.


   88. Real Property.      Copy line 56, Part 9.



   89. Intangibles and intellectual property.           Copy line 66, Part 10.


   90. All other assets.       Copy line 78, Part 11.


   91. Total. Add lines 80 through 90 for each column.                                      91a.         $6,907,670.58              +     91b.                       $0.00



   92. Total of all property on Schedule A/B.           Lines 91a + 91b = 92.................................................................................................   $6,907,670.58




   Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                                                      Page 11
Case 19-11466-MFW   Doc 447   Filed 08/14/19   Page 21 of 89




SCHEDULES OF ASSETS AND LIABILITIES


          EXHIBIT FOR SCHEDULE AB

             PART 11, QUESTION 74

CAUSES OF ACTION AGAINST THIRD PARTIES
                    Case 19-11466-MFW            Doc 447      Filed 08/14/19       Page 22 of 89


Schedule AB 74 : Causes of action against third parties


                                         Nature of Claim                                            Current value
The Debtor may maintain rights to assert causes of action against third parties, including causes
of action relating to any litigation or proceedings reflected in response to question 7 of the
Debtor’s Statement of Financial Affairs.                                                             Unknown




                                                                                                         Page: 1 of 1
                                   Case 19-11466-MFW                          Doc 447           Filed 08/14/19              Page 23 of 89
Debtor Name            Philadelphia Academic Health System, LLC
United States Bankruptcy Court for the District of Delaware
Case number (if known):                  19-11467                                                                                                           Check if this is an
                                                                                                                                                            amended filing
Official Form 206D
Schedule D - Creditors Who Have Claims Secured by Property                                                                                                               12/15

Be as complete and accurate as possible
1. Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   X Yes. Fill in all of the information below.
  Part 1:         List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims.If a creditor has more than one
                                                                                                                                    Amount of Claim            Value of collateral
   secured claim, list the creditor separately for each claim.                                                                        Do not deduct the        that supports this
                                                                                                                                      value of collateral      claim
2.1   Creditor's name                                               Describe debtor's property that is subject to a lien
      MIDCAP FUNDING IV TRUST                                       SUBSTANTIALLY ALL DEBTOR’S ASSETS
                                                                                                                                          $57,456,342.37                 Unknown
      Creditor's mailing address
      7255 WOODMONT AVE, STE 200
      BETHESDA, MD 20814
                                                                    Describe the lien

                                                                     Revolving and term loans
      Creditor's email address, if known
                                                                    Is the creditor an insider or related party?

      Date debt was incurred 1/11/2018                                  No
                                                                        Yes
      Last four digits of
      account number
                                                                    Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                         No
             No                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Specify each creditor, including this            As of the petition filing date, the claim is:
              creditor, and its relative priority.
                                                                        Contingent
                                                                     X Unliquidated
                                                                        Disputed




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                     $57,456,342.37
   Page, if any.
 Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property                               1 of 1
                              Case 19-11466-MFW                   Doc 447           Filed 08/14/19           Page 24 of 89
Debtor Name            Philadelphia Academic Health System, LLC
United States Bankruptcy Court for the District of Delaware
Case number (if known):            19-11467                                                                                         Check if this is an
                                                                                                                                    amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                         12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
    X No. Go to Part 2.
        Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                                Total claim             Priority amount

2.1    Priority creditor's name and mailing address          As of the petition filing date, the claim is:          #Name?
                                                                                                              $___________                    #Name?
                                                                                                                                        $___________
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
                                                             Basis for the claim:
       Date or dates debt was incurred

                                                             Is the claim subject to offset?
       Last 4 digits of account
       number                                                     No
                                                                  Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                  1 of 22
                                 Case 19-11466-MFW            Doc 447       Filed 08/14/19            Page 25 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467

  Part 2:         List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim

3.1      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $399,930.52
         3M
         2807 PAYSPHERE CIRCLE                                              Contingent
         CHICAGO, IL 60674
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.2      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $23,125.00
         50 WORDS LLC
         1915 WAYNE DR                                                      Contingent
         NORRISTOWN, PA 19403
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.3      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $173,443.25
         ADP INC
         P.O. BOX 842875                                                    Contingent
         BOSTON, MA 02284-2875
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.4      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $85,550.00
         ADVISORY BOARD CO, THE
         P.O. BOX 79461                                                     Contingent
         BALTIMORE, MD 21279-0461
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            2 of 22
                                  Case 19-11466-MFW            Doc 447       Filed 08/14/19            Page 26 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                   Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.5      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $69,263.64
         AMER MEDICAL ASSOC
         P.O. BOX 74008935                                                   Contingent
         CHICAGO, IL 60674-8935
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.6      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                    $300.00
         AMER REGISTRY FOR INTERNET
         P.O. BOX 232290                                                     Contingent
         CENTREVILLE, VA 20120
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.7      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  UNKNOWN
         APRIL COOPER
         C/O HALMON BANKS, ESQ.                                           X Contingent
         100 N 18TH ST, STE 1910
         PHILADELPHIA, PA 19103-2707
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION
                                                                          WORKERS’ COMPENSATION


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.8      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $3,861.27
         ARAMARK FOOD & SUPPORT SVCS CORP
         1351 METROPOLITAN AVE                                               Contingent
         WEST DEPTFORD, NJ 08066
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            3 of 22
                                   Case 19-11466-MFW          Doc 447       Filed 08/14/19            Page 27 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.9      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $19,710.00
         AVIACODE INC
         DEPT CH 19787                                                      Contingent
         PALATINE, IL 60055-9787
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.10     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6,814.00
         BARATZ & ASSOCIATES PA
         7 EVES DR, STE 100                                                 Contingent
         MARLTON, NJ 08053
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.11     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $10,421.17
         BELLEVUE STRATEGIES LLC
         200 S BROAD ST, STE 410                                            Contingent
         PHILADELPHIA, PA 19102
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.12     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $307.00
         BUREAU OF WORKERS COMPENSATION
         P.O. BOX 15698                                                     Contingent
         COLUMBUS, OH 43515-0698
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            4 of 22
                                 Case 19-11466-MFW            Doc 447       Filed 08/14/19            Page 28 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.13     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $2,400.00
         BURKE, DANIEL R
         364 NEW CASTLE LN                                                  Contingent
         SWEDESBORO, NJ 08085
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.14     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $44,006.03
         CENTER SQUARE VENTURES II LLC
         P.O. BOX 780830                                                    Contingent
         PHILADELPHIA, PA 19178-0830
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.15     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,786,672.00
         CERNER CORP
         ATTN: IAN WILSON                                                   Contingent
         2800 ROCKCREEK PKWY
         KANSAS CITY, MO 64117
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.16     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $45,490.50
         CONCUR TECHNOLOGIES INC
         62157 COLLECTIONS CTR DR                                           Contingent
         CHICAGO, IL 60693
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            5 of 22
                                Case 19-11466-MFW             Doc 447       Filed 08/14/19            Page 29 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.17     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $18,085.10
         CONIFER PATIENT COMMUNICATIONS
         ATTN: PETRA WILLEY                                                 Contingent
         140 FOUNTAIN PKWY, STE 500
         ST PETERSBURG, FL 33716
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.18     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $30,222.00
         CROWELL & MORING LLP
         1001 PENNSYLVANIA AVE NW                                           Contingent
         WASHINGTON, DC 20004-2595
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.19     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $9,250.00
         CUSHMAN & WAKEFIELD OF CT INC
         107 ELM ST                                                         Contingent
         STAMFORD, CT 06902
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.20     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $2,713.18
         CVS PHARMACY
         P.O. BOX 848001                                                    Contingent
         DALLAS, TX 75207
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            6 of 22
                                  Case 19-11466-MFW           Doc 447       Filed 08/14/19            Page 30 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.21     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $25,000.00
         DIXON HUGHES GOODMAN LLP
         P.O. BOX 602828                                                    Contingent
         CHARLOTTE, NC 28260-2828
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.22     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  UNKNOWN
         DREXEL UNIVERSITY
         C/O STEVE COZEN, FRED JACOBY                                    X Contingent
         ONE LIBERTY PL
         1650 MARKET ST, STE 2800
                                                                         X Unliquidated
         PHILADELPHIA, PA 19103                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         INJUNCTION TO PROHIBIT HUH’S CLOSURE


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.23     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $70,865.26
         DUFF & PHELPS CORPORATION
         12595 COLLECTION CTR DR                                            Contingent
         CHICAGO, IL 60693
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.24     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $1,240.00
         ECHO INC
         P.O. BOX 1171130                                                   Contingent
         ATLANTA, GA 30368-7113
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            7 of 22
                                 Case 19-11466-MFW            Doc 447       Filed 08/14/19            Page 31 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.25     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,451,983.18
         ENSEMBLE RCM LLC
         ATTN: JOHN ERICKSON                                                Contingent
         13620 REESE BLVD, STE 200
         HUNTERSVILLE, NC 28078
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.26     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $439,189.60
         ERNST & YOUNG LLP
         C/O ERNST & YOUNG US LLP                                           Contingent
         ATTN: AMY DORFMEISTER
         PITTSBURG NATL BANK 640382
                                                                            Unliquidated
         1 PPG PL, 2100                                                     Disputed
         PITTSBURGH, PA 15264
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.27     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $15,000.00
         ESSENTIAL CONSULTING LLC
         6401 ROLLING MEADOW CT                                             Contingent
         SAN JOSE, CA 95135
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.28     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $200,620.24
         ETTAIN GROUP INC
         P.O. BOX 60070                                                     Contingent
         CHARLOTTE, NC 28260-0070
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            8 of 22
                                   Case 19-11466-MFW           Doc 447       Filed 08/14/19            Page 32 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.29     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  UNKNOWN
         FUTURE IT ADVISORS, INC.
         C/O GRIESING LAW, LLC                                            X Contingent
         ATTN: EDWARD FISHER, FRANCINE GRIESING
         1880 JFK BLVD, STE 1800
                                                                          X Unliquidated
         PHILADELPHIA, PA 19103                                           X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION
                                                                          COMMERCIAL DISPUTE CONCERNING IT SERVICES


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.30     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $23,625.00
         GENOVA GROUP LLC
         7 GREAT OAKS DR                                                     Contingent
         GLEN MILLS, PA 19342
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.31     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $10,000.00
         GERMAIN & CO
         10552 SUCCESS LN, STE A                                             Contingent
         DAYTON, OH 45458
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.32     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $12,900.00
         GLASS, JOSEPH
         2123 ORCHARD CREEK DR                                               Contingent
         TOLEDO, OH 43615
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            9 of 22
                                Case 19-11466-MFW               Doc 447       Filed 08/14/19            Page 33 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                    Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.33     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               UNKNOWN
         GREGORY DIAZ
         C/O LAW OFFICES OF MICHAEL ETKIN & ASSOC                          X Contingent
         ATTN: JENNIFER ETKIN, ESQ.
         4961 OXFORD AVE
                                                                           X Unliquidated
         PHILADELPHIA, PA 19124                                            X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION
                                                                           WORKERS’ COMPENSATION


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.34     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $19,845.00
         HEALTH SCIENCES LAW GROUP LLC
         7670 NORTH PORT WASHINGTON RD                                        Contingent
         MILWAUKEE, WI 53217
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.35     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $96,442.66
         HEALTHCARE PERFORMANCE GROUP INC
         P.O. BOX 588                                                         Contingent
         SPRING HILLS, KS 66083
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.36     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $72,545.00
         HEALTHSHARE EXCHANGE OF SO PA
         1801 MARKET ST, STE 750                                              Contingent
         PHILADELPHIA, PA 19103
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            10 of 22
                                  Case 19-11466-MFW           Doc 447       Filed 08/14/19            Page 34 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.37     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $225,753.30
         HEALTHSTREAM INC
         P.O. BOX 102817                                                    Contingent
         ATLANTA, GA 30368-2817
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.38     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $538,436.50
         HOLLAND SQUARE GROUP LLC
         200 BRICKSTONE SQ, STE 503                                         Contingent
         ANDOVER, MA 01810
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.39     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $216,605.04
         INFOR
         NW7418                                                             Contingent
         P.O. BOX 1450
         MINNEAPOLIS, MN 55485-7418
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.40     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,215.48
         INTRALINKS INC
         10017                                                              Contingent
         685 3RD AVE, FL 9
         NEW YORK, NY 10017
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            11 of 22
                                   Case 19-11466-MFW          Doc 447       Filed 08/14/19            Page 35 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.41     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $837.83
         IRON MOUNTAIN
         P.O. BOX 27128                                                     Contingent
         NEW YORK, NY 10087-7128
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.42     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,189.15
         IRON MOUNTAIN INFORMATION MANAGEMENT, LLC
         1101 ENTERPRISE DR                                                 Contingent
         ROYERSFORD, PA 19468
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.43     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JOHN MASTRANGELO
         C/O POND LEHOCKY                                                X Contingent
         ATTN: DAVID STERN, ESQ.
         ONE COMMERCE SQ
                                                                         X Unliquidated
         2005 MARKET ST, 18TH FL                                         X Disputed
         PHILADELPHIA, PA 19103
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         WORKERS’ COMPENSATION


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.44     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $11,025.00
         JONES LANG LASALLE AMERICAS INC
         33832 TREASURY CTR                                                 Contingent
         CHICAGO, IL 60694-3800
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            12 of 22
                                   Case 19-11466-MFW          Doc 447       Filed 08/14/19            Page 36 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.45     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $46,170.00
         K&C STRATEGIC POLICY GROUP LLC
         21351 GENTRY DR, STE 210                                           Contingent
         STERLING, VA 20166
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.46     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         KENNETH BOYD
         C/O BISHOP DORFMAN KROUPA & BISHOP PC                           X Contingent
         ATTN: WILLIAM BISHOP, ESQ.
         1617 JFK BLVD, STE 1290
                                                                         X Unliquidated
         PHILADELPHIA, PA 19103-1811                                     X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         WORKERS’ COMPENSATION


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.47     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $7,239.56
         LAW OFFICES OF SUZANNE N
         319 W FRONT ST                                                     Contingent
         MEDIA, PA 19063
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.48     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $227,427.00
         LOCKTON COMPANIES LLC
         DEPT LA 23878                                                      Contingent
         PASADENA, CA 91185-3878
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            13 of 22
                                   Case 19-11466-MFW          Doc 447       Filed 08/14/19            Page 37 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.49     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         MARQUITA ROGERS
         C/O POND LEHOCKY                                                X Contingent
         ATTN: ALEXIS HANDRICH
         ONE COMMERCE SQ
                                                                         X Unliquidated
         2005 MARKET ST, 18TH FL                                         X Disputed
         PHILADELPHIA, PA 19103
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         WORKERS’ COMPENSATION


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.50     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         MARY ANTONY
         C/O FREEDMAN AND LORRY, PC                                      X Contingent
         ATTN: PAUL HIMMEL, ESQ.
         1601 MARKET ST, STE 1500
                                                                         X Unliquidated
         PHILADELPHIA, PA 19103-2327                                     X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         WORKERS’ COMPENSATION


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.51     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         MELISSA EARLEY
         C/O CHRISTOPHER C CARA                                          X Contingent
         ONE COMMERCE SQ
         2005 MARKET ST, 18TH FL
                                                                         X Unliquidated
         PHILADELPHIA, PA 19103-7042                                     X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         WORKERS’ COMPENSATION


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.52     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,408.73
         METTEL
         P.O. BOX 9660                                                      Contingent
         MANCHESTER, NH 03108-9660
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            14 of 22
                                  Case 19-11466-MFW            Doc 447       Filed 08/14/19            Page 38 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.53     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $12,250.00
         MHC SOFTWARE INC
         2000 PORTLAND AVE SOUTH, STE 230                                    Contingent
         BURNSVILLE, MN 55337
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.54     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $2,376.00
         MISYS HEALTHCARE SYS
         P.O. BOX 75214                                                      Contingent
         CHARLOTTE, NC 28275-0214
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.55     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $2,703.00
         MJR TECHNOLOGIES INC
         6211 KELLERS CHURCH RD                                              Contingent
         PIPERSVILLE, PA 18947
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.56     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $68,000.00
         MM USA HOLDINGS INC
         P.O. BOX 90477                                                      Contingent
         CHICAGO, IL 60696-0477
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            15 of 22
                                  Case 19-11466-MFW           Doc 447       Filed 08/14/19            Page 39 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.57     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,637.00
         NEFF ASSOCIATES INC
         13 S 3RD ST, 4TH FL                                                Contingent
         PHILADELPHIA, PA 19106
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.58     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $138,769.16
         NTHRIVE INC
         ATTN: KAY ENNIS                                                    Contingent
         200 NORTH POINT CTR E, STE 600
         ALPHARETTA, GA 30022
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.59     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $2,976,070.29
         NTT DATA SERVICES LLC
         ATTN: SUBBARAO PUSHADAPU                                           Contingent
         7950 LEGACY DR, STE 900
         PLANO, TX 75024
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.60     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,080.00
         ONX USA LLC
         4842 SOLUTION CTR                                                  Contingent
         CHICAGO, IL 60677-4008
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            16 of 22
                                   Case 19-11466-MFW               Doc 447       Filed 08/14/19            Page 40 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                      Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                    Amount of claim


3.61     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:              $109,009.00
         OPTUM/ADVISORY BOARD
         DEPT CH 10335                                                           Contingent
         PALATINE, IL 60055-0335
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.62     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:              $550,000.00
         PALADIN HEALTHCARE
         222 N PACIFIC COAST HIGHWAY, STE 900                                    Contingent
         EL SEGUNDO, CA 90245
                                                                                 Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.63     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:               UNKNOWN
         PAM SEACHOW
         C/O BELL & BELL, LLP                                                 X Contingent
         ATTN: JENNIFER BELL, CHRISTOPHER MACEY
         1617 JFK BLVD, STE 1254
                                                                              X Unliquidated
         PHILADELPHIA, PA 19103                                               X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      LITIGATION
                                                                              EMPLOYMENT CLAIM


         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.64     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:               $55,069.51
         PENN ENVIRONMENTAL & REMEDIATION
         400 OLD DUBLIN PK                                                       Contingent
         DOYLESTOWN, PA 18901
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                            17 of 22
                                   Case 19-11466-MFW          Doc 447       Filed 08/14/19            Page 41 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.65     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $22,900.00
         PENNONI ASSOCIATES INC
         P.O. BOX 827328                                                    Contingent
         PHILADELPHIA, PA 19182-7328
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.66     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $36,120.00
         PERIGEN INC
         P.O. BOX 200893                                                    Contingent
         PITTSBURGH, PA 15251-0893
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.67     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $194,622.10
         PREMIER HEALTHCARE SOLUTIONS
         ATTN: KELLEY MASKERI                                               Contingent
         5882 COLLECTIONS CTR DR
         CHICAGO, IL 60693
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.68     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         SCHERISE BELL
         C/O POND LEHOCKY                                                X Contingent
         ATTN: ALEXIS HANDRICH
         ONE COMMERCE SQ
                                                                         X Unliquidated
         2005 MARKET ST, 18TH FL                                         X Disputed
         PHILADELPHIA, PA 19103
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         WORKERS’ COMPENSATION


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            18 of 22
                                Case 19-11466-MFW              Doc 447       Filed 08/14/19            Page 42 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                   Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.69     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $2,500.00
         SESSER, MEREDITH J
         16030 VENTURA BLVD, STE 320                                         Contingent
         ENCINO, CA 91436
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.70     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                UNKNOWN
         SHARAE SMITH
         620 ROCKLEDGE AVE                                                X Contingent
         ROCKLEDGE, PA 19046
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION
                                                                          WORKERS’ COMPENSATION


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.71     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $239,250.34
         SMR HEALTHCARE MANAGEMENT INC
         4525 DEAN MARTIN DR UNIT 2308                                       Contingent
         LAS VEGAS, NV 89103
                                                                             Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.72     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                UNKNOWN
         TENET BUSINESS SERVICES CORPORATION, INC.
         C/O POTTER ANDERSON & CORROON LLP                                X Contingent
         ATTN: JOHN A. SENSING
         1313 N MARKET ST, HERCULES PLZ, 6TH FL
                                                                          X Unliquidated
         P.O. BOX 951                                                     X Disputed
         WILMINGTON, DE 19801
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION
                                                                          COMMERCIAL DISPUTE


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            19 of 22
                                 Case 19-11466-MFW            Doc 447       Filed 08/14/19            Page 43 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.73     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $17,511.00
         TRANSAMERICA
         P.O. BOX 20781                                                     Contingent
         LEHIGH VALLEY, PA 18002-0781
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.74     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         TYRON HARRELL
         C/O MARTIN LLC                                                  X Contingent
         ATTN: MATTHEW WILSON, ESQ.
         1818 MARKET ST, FL 35
                                                                         X Unliquidated
         PHILADELPHIA, PA 19103                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION
                                                                         WORKERS’ COMPENSATION


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.75     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $175,119.21
         VP-MA HEALTH SOLUTIONS
         JAMES S KENNEDY MD CCS                                             Contingent
         110 FRANCES KING DR
         SMYRNA, TN 37167-5352
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.76     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $223,915.50
         WATTS RESTORATION CO INC
         1704 BUSTLETON PIKE                                                Contingent
         FEASTERVILLE, PA 19053
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            20 of 22
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19            Page 44 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.77     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $19,160.75
         WEST HEALTH ADVOCATE SOLUTIONS
         P.O. BOX 561509                                                    Contingent
         DENVER, CO 80256-1509
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            21 of 22
                              Case 19-11466-MFW            Doc 447       Filed 08/14/19         Page 45 of 89
Debtor Name            Philadelphia Academic Health System, LLC                             Case number (if known): 19-11467


  Part 4:         Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                                                   $0.00


5b. Total claims from Part 2                                                                                          $13,311,191.05



5c. Total claims of Parts 1 and 2
                                                                                                                      $13,311,191.05
    Lines 5a + 5b = 5c




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                        22 of 22
                                 Case 19-11466-MFW                   Doc 447          Filed 08/14/19            Page 46 of 89
Debtor Name           Philadelphia Academic Health System, LLC
United States Bankruptcy Court for the District of Delaware
Case number (if known):                19-11467


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     LICENSE AGREEMENT                                    3M HEALTH INFORMATION SYSTEMS, INC.
         lease is for and the nature                                                         ATTN: LEGAL
2.1                                                                                          575 WEST MURRAY BLVD
         of the debtor's interest
                                                                                             MURRAY, UT 84123


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     AGREEMENT FOR CONSULTING SERVICES                    50 WORDS, LLC
         lease is for and the nature                                                         ATTN: LINDA MCDONOUGH
2.2                                                                                          1915 WAYNE DR
         of the debtor's interest
                                                                                             WEST NORRITON, PA 19403


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     AGREEMENT                                            AARGON AGENCY, INC.
         lease is for and the nature                                                         8668 SPRING MOUNTAIN RD
2.3                                                                                          LAS VEGAS, NV 89117
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     LICENSE AGREEMENT                                    ACCRUENT, LLC
         lease is for and the nature                                                         11500 ALTERRA PKWY, STE 110
2.4                                                                                          AUSTIN, TX 78758
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     PAYROLL, BENEFITS, & TALENT MGT SOLUTIONS            ADP, LLC
         lease is for and the nature                                                         ATTN: LEGAL DEPT
2.5                                                                                          5800 WINDWARD PKWY
         of the debtor's interest
                                                                                             ALPHARETTA, GA 30005


         State the term remaining
         List the contract number of
         any government contract



  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                         Page 1 of 39
                                 Case 19-11466-MFW               Doc 447         Filed 08/14/19        Page 47 of 89
Debtor Name            Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


          Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
          State what the contract or    APPLICATION SERVICE PROVIDER HOSTING &       ADVANCED TECHNOLOGIES GROUP, INC.
          lease is for and the nature   SUPPORT AGREEMENT                            377 EAST BUTTERFIELD RD, STE 900
2.6                                                                                  LOMBARD, IL 60148
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    AGREEMENT FOR EXTERNAL PEER REVIEW           ALLMED HEALTHCARE MANAGEMENT, INC.
          lease is for and the nature   SERVICES                                     ATTN: CEO
2.7                                                                                  11 SW 5TH AVE, STE 1400
          of the debtor's interest
                                                                                     PORTLAND, OR 97204


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    CUSTOMER AGREEMENT                           AMERICAN MESSAGING SERVICES, LLC
          lease is for and the nature                                                ATTN: CONTRACT SUPPORT GROUP
2.8                                                                                  1720 LAKEPOINTE DR, STE 100
          of the debtor's interest
                                                                                     LEWISVILLE, TX 75057


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    AGREEMENT FOR CONSULTING SERVICES            AUGUSTA HEALTHCARE, INC.
          lease is for and the nature                                                ATTN: STEPHEN F. RIGO, PRESIDENT
2.9                                                                                  255 GOLFVIEW RD
          of the debtor's interest
                                                                                     ARDMORE, PA 19003


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    AGREEMENT FOR PHYSICIAN CODING AUDITS        AVIACODE, INC.
          lease is for and the nature                                                257 E 200 S, STE 700
2.10                                                                                 SALT LAKE CITY, UT 84111
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    ENGAGEMENT LETTER                            BARATZ & ASSOCIATES, PA
          lease is for and the nature                                                ATTN: CLIFF SIMMONS, CPA, CVA
2.11                                                                                 7 EVES DR, STE 100
          of the debtor's interest
                                                                                     MARLTON, NJ 08053


          State the term remaining
          List the contract number of
          any government contract




  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases              Page 2 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 48 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AGREEMENT FOR CONVERSION OF BLOOD BANK       BC SOLUTIONS LLC
       lease is for and the nature   DATA TO CERNER                               16815 S DESERT FOOTHILLS PKWY
2.12                                                                              STE 130
       of the debtor's interest
                                                                                  PHOENIX, AZ 85048


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PRICING AGREEMENT                            BEEKLEY CORPORATION
       lease is for and the nature                                                1 PRESTIGE LANE
2.13                                                                              BRISTOL, CT 06010
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR GOVERNMENT RELATIONS           BELLEVUE STRATEGIES, LLC
       lease is for and the nature   SERVICES                                     ATTN: PRESIDENT
2.14                                                                              200 SOUTH BROAD ST, STE 410
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19102


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PRICING AGREEMENT                            BIOCOMPATIBLES, INC.
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.15                                                                              300 CONSHOHOCKEN STATE RD, STE 380
       of the debtor's interest
                                                                                  WEST CONSHOHOCKEN, PA 19428


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR SOFTWARE FOR CLINICAL TRIALS BIO-OPTRONICS, INC.
       lease is for and the nature                                              ATTN: PRESIDENT
2.16                                                                            1890 WINTON RD S, STE 190
       of the debtor's interest
                                                                                ROCHESTER, NY 14618


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER                            BLANK ROME LLP
       lease is for and the nature                                                ATTN: CHRISTOPHER A. LEWIS
2.17                                                                              130 NORTH 18TH ST
       of the debtor's interest
                                                                                  ONE LOGAN SQUARE
                                                                                  PHILADELPHIA, PA 19103

       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 3 of 39
                              Case 19-11466-MFW               Doc 447        Filed 08/14/19         Page 49 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    PRICING AGREEMENT                            BOSTON SCIENTIFIC CORPORATION
       lease is for and the nature                                                ATTN: BUSINESS OPERATIONS MANAGER
2.18                                                                              4100 HAMLINE AVE N
       of the debtor's interest
                                                                                  ARDEN HILLS, MN 55112


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE AGREEMENT                            BROADCAST MUSIC INC.
       lease is for and the nature                                                ATTN: VP, GENERAL LICENSING DEPT
2.19                                                                              10 MUSIC SQUARE E
       of the debtor's interest
                                                                                  NASHVILLE, TN 37203


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER                            BRUCKER & MORRA, PC
       lease is for and the nature                                                ATTN: MEREDITH J. SESSER
2.20                                                                              10866 WILSHIRE BLVD, 10TH FL
       of the debtor's interest
                                                                                  LOS ANGELES, CA 90024


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER                            BURNS WHITE LLC
       lease is for and the nature                                                ATTN: KIRSTEN B. HARE
2.21                                                                              1001 CONSHOHOCKEN STATE RD, STE 515
       of the debtor's interest
                                                                                  WEST CONSHOHOCKEN, PA 19428


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR INTERIM CMIO SERVICES          CALYX PARTNERS, LLC
       lease is for and the nature                                                ATTN: DAVID K. BUTLER, MD
2.22                                                                              2795 EAST BIDWELL ST, STE 100
       of the debtor's interest
                                                                                  FOLSOM, CA 95630


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR RENTAL OF FEEDING PUMPS        CARDINAL HEALTH 200, LLC
       lease is for and the nature                                                ATTN: REGION DIR, NE SPECIALTY PRODUCTS SALES
2.23                                                                              7000 CARDINAL PL
       of the debtor's interest
                                                                                  DUBLIN, OH 43017


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 4 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 50 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AGREEMENT FOR SOFTWARE MGT SYSTEM            CAREFUSION SOLUTIONS, LLC
       lease is for and the nature                                                3750 TORREY VIEW COURT
2.24                                                                              SAN DIEGO, CA 92130
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR RECRUITING SERVICES            CARTERPIERCE, LLC
       lease is for and the nature                                                ATTN: JILL PIERCE
2.25                                                                              244 MADISON AVE, STE 1510
       of the debtor's interest
                                                                                  NEW YORK, NY 10016


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR WORK ORDERS & SCHEDULES        CERNER CORPORATION
       lease is for and the nature   FOR SOFTWARE & SERVICES                      ATTN: PRESIDENT
2.26                                                                              2800 ROCKCREEK PKWY
       of the debtor's interest
                                                                                  KANSAS CITY, MO 64117


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR ENERGY UTILITY FOR THE         CHAMPION ENERGY SERVICES, LLC
       lease is for and the nature   FACILITIES                                   1500 RANKIN RD, STE 200
2.27                                                                              HOUSTON, TX 77073
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CONTRACT SUPPLEMENT TO LICENSE AGREEMENT     CHANGE HEALTHCARE TECHNOLOGIES, LLC
       lease is for and the nature                                                ATTN: GENERAL COUNSEL
2.28                                                                              5995 WINDWARD PKWY
       of the debtor's interest
                                                                                  ALPHARETTA, GA 30005


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR PHYSICIAN COVERAGE             CHG COMPANIES, INC.
       lease is for and the nature                                                DBA COMPHEALTH
2.29                                                                              7259 SOUTH BINGHAM JUNCTION BLVD
       of the debtor's interest
                                                                                  MIDVALE, UT 84047


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 5 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 51 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    RISK MGT CONSULTING SERVICES AGREEMENT       CL RISK SOLUTIONS, LLC
       lease is for and the nature                                                ATTN: CHRISTINE LOCH, PRESIDENT
2.30                                                                              3370 N HAYDEN RD, #123-556
       of the debtor's interest
                                                                                  SCOTTSDALE, AZ 85251


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER                            COHNREZNICK LLP
       lease is for and the nature                                                ATTN: KIMBERLY BRANDLEY, CPA, PARTNER
2.31                                                                              23 CHRISTOPHER WAY
       of the debtor's interest
                                                                                  EATONTOWN, NJ 07724


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER                            COLEMAN NOURIAN SEARCH LLC
       lease is for and the nature                                                ATTN: ROBERT B. NOURIAN, MANAGING PRINCIPAL
2.32                                                                              TWO PENN CENTER, STE 430
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19102


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICE AGREEMENT                            COMPHEALTH
       lease is for and the nature                                                CHG COMPANIES, INC
2.33                                                                              7259 S BINGHAM JUNCTION BLVD
       of the debtor's interest
                                                                                  MIDVALE, UT 84047


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR REGISTRATION & REVENUE         CONIFER REVENUE CYCLE SOLUTIONS, LLC
       lease is for and the nature   CYCLE SERVICES                               ATTN: PRESIDENT
2.34                                                                              3560 DALLAS PKWY
       of the debtor's interest
                                                                                  FRISCO, TX 75034


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    STATEMENT OF WORK                            CONIFER REVENUE CYCLE SOLUTIONS, LLC
       lease is for and the nature                                                ATTN: PRESIDENT
2.35                                                                              3560 DALLAS PKWY
       of the debtor's interest
                                                                                  FRISCO, TX 75034


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 6 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 52 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    EXHIBIT B-2 STATEMENT OF WORK                CONIFER REVENUE CYCLE SOLUTIONS, LLC
       lease is for and the nature                                                ATTN: PRESIDENT
2.36                                                                              3560 DALLAS PKWY
       of the debtor's interest
                                                                                  FRISCO, TX 75034


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER                            CONNOLLY GALLAGHER LLP
       lease is for and the nature                                                ATTN: RYAN P. NEWELL
2.37                                                                              1201 NORTH MARKET ST, 20TH FL
       of the debtor's interest
                                                                                  WILMINGTON, DE 19801


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER                            CONRAD O'BRIEN PC
       lease is for and the nature                                                ATTN: KEVIN DOOLEY KENT
2.38                                                                              1500 MARKET ST, STE 3900, WEST TOWER
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19102


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    MASTER ORDER AGREEMENT                       CONVERGEONE SYSTEMS INTEGRATION, INC.
       lease is for and the nature                                                ATTN: CONTRACT ADMIN
2.39                                                                              1820 PRESTON PARK BLVD, STE 2800
       of the debtor's interest
                                                                                  PLANO, TX 75093


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR CONSULTING SERVICES            CORONA PARTNERS
       lease is for and the nature                                                ATTN: CHRISTOPHER STROM, FOUNDER
2.40                                                                              3025 MARKET ST, STE 140
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19104


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR UNEMPLOYMENT COMPENSATION CORPORATE COST CONTROL, INC.
       lease is for and the nature   MGT SERVICES                            50 NASHUA RD
2.41                                                                         LONDONDERRY, NH 03053
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 7 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 53 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AGREEMENT FOR ENVIRONMENTAL SERVICES         CROTHALL HEALTHCARE, INC.
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.42                                                                              1500 LIBERTY RIDGE DR, STE 210
       of the debtor's interest
                                                                                  WAYNE, PA 19087


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER                            CROWELL & MORING LLP
       lease is for and the nature                                                ATTN: CLAUD V.S. ELEY
2.43                                                                              1001 PENNSYLVANIA AVE, NW
       of the debtor's interest
                                                                                  WASHINGTON, DC 2004-2595


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR ASSESSMENT OF MARKET RENT      CUSHMAN & WAKEFIELD OF PHILADELPHIA, INC.
       lease is for and the nature                                                1650 MARKET ST, 33RD FL
2.44                                                                              PHILADELPHIA, PA 19103
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    MANAGED CARE CONSULTING SERVICES             DAVID SMALL
       lease is for and the nature   AGREEMENT                                    ATTN: DAVID SMALL
2.45                                                                              12415 BRENTLEYWOOD LANE
       of the debtor's interest
                                                                                  HOUSTON, TX 77070


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR DENTAL BENEFIT PLAN            DELTA DENTAL OF PENNSYLVANIA
       lease is for and the nature                                                ONE DELTA DR
2.46                                                                              MECHANICSBURG, PA 17055-6999
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR PROPOSAL                       DIAGNOSS INC.
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.47                                                                              2560 BANCROFT WAY
       of the debtor's interest
                                                                                  BERKELEY, CA 94704


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 8 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 54 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    SOW AGREEMENT                                DIXON HUGHES GOODMAN LLP
       lease is for and the nature                                                ATTN: DAVID HALL, PARTNER
2.48                                                                              4350 CONGRESS ST, STE 900
       of the debtor's interest
                                                                                  CHARLOTTE, NC 28209


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SOW AGREEMENT                                DIXON HUGHES GOODMAN LLP
       lease is for and the nature                                                ATTN: DAVID HALL, PARTNER
2.49                                                                              4350 CONGRESS ST, STE 900
       of the debtor's interest
                                                                                  CHARLOTTE, NC 28209


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    RESTATED RESEARCH MANAGEMENT SERVICES        DREXEL UNIVERSITY COLLEGE OF MEDICINE
       lease is for and the nature   AGREEMENT                                    ATTN: DEAN
2.50                                                                              245 N 15TH ST, MS400
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19102


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AMENDED AND RESTATED ACADEMIC AFFILIATION    DREXEL UNIVERSITY, FOR ITS COLLEGE OF MEDICINE
       lease is for and the nature   AGREEMENT                                    ATTN: PRESIDENT
2.51                                                                              3141 CHESTNUT ST
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19104


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SUPPLEMENTAL ACADEMIC AFFILIATION            DREXEL UNIVERSITY, FOR ITS COLLEGE OF MEDICINE
       lease is for and the nature   AGREEMENT - PEDIATRIC MEDICINE               ATTN: DEAN
2.52                                                                              245 N 15TH ST, 19TH FL
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19102


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ESTIMATION AGREEMENT                         DUFF & PHELPS, LLC
       lease is for and the nature                                                ATTN: MANAGING DIR
2.53                                                                              411 EAST WISCONSIN AVE, STE 1900
       of the debtor's interest
                                                                                  MILWAUKEE, WI 53202


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 9 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 55 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                   Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AGREEMENT FOR IT CONSULTANTS                 E4 SERVICES, LLC
       lease is for and the nature                                                ATTN: MIKE BRENSINGER
2.54                                                                              411 GREEN VALLEY RD
       of the debtor's interest
                                                                                  SINKING SPRING, PA 19608


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR CREDENTIALING & LICENSING      ECHO, INC.
       lease is for and the nature   APPS                                         ATTN: LEGAL DEPT
2.55                                                                              209 10TH AVE S, STE 450
       of the debtor's interest
                                                                                  NASHVILLE, TN 37203


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    MASTER SERVICES AGREEMENT                    ECHO, INC.
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.56                                                                              209 10TH AVE S, STE 450
       of the debtor's interest
                                                                                  NASHVILLE, TN 37203


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ORDER FORM ORD-0555530                       ECHO, INC.
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.57                                                                              209 10TH AVE S, STE 450
       of the debtor's interest
                                                                                  NASHVILLE, TN 37203


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ORDER FORM ORD-0559699                       ECHO, INC.
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.58                                                                              209 10TH AVE S, STE 450
       of the debtor's interest
                                                                                  NASHVILLE, TN 37203


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ORDER FORM ORD-0574520                       ECHO, INC.
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.59                                                                              209 10TH AVE S, STE 450
       of the debtor's interest
                                                                                  NASHVILLE, TN 37203


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 10 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 56 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                   Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    ORDER FORM ORD-0576228                       ECHO, INC.
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.60                                                                              209 10TH AVE S, STE 450
       of the debtor's interest
                                                                                  NASHVILLE, TN 37203


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER                            ECKERT SEAMANS CHERIN & MELLOTT, LLC
       lease is for and the nature                                                ATTN: MICHAEL D. JONES
2.61                                                                              50 S 16TH ST, 22ND FL
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19102


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR ASSISTANCE WITH RACP FILING    ECONSULT SOLUTIONS, INC.
       lease is for and the nature                                                ATTN: PRESIDENT
2.62                                                                              1435 WALNUT ST, 4TH FL
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19102


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR CONSULTING SERVICES            EISNERAMPER LLP
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.63                                                                              1 LANDMARK SQUARE, 6TH FL, STE 618
       of the debtor's interest
                                                                                  STAMFORD, CT 06901


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SOWS AGREEMENT                               EISNERAMPER LLP
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.64                                                                              750 3RD AVE
       of the debtor's interest
                                                                                  NEW YORK, NY 10017


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    MASTER AGREEMENT                             EISNERAMPER LLP
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.65                                                                              750 THIRD AVE
       of the debtor's interest
                                                                                  NEW YORK, NY 10017


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 11 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 57 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    ENGAGEMENT LETTER                            EISNERAMPER LLP
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.66                                                                              750 THIRD AVE
       of the debtor's interest
                                                                                  NEW YORK, NY 10017


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER                            EISNERAMPER LLP
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.67                                                                              750 THIRD AVE
       of the debtor's interest
                                                                                  NEW YORK, NY 10017


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    EPX MERCHANT AGREEMENT                       ELECTRONIC PAYMENT EXCHANGE
       lease is for and the nature                                                1201 N MARKET ST, STE 701
2.68                                                                              WILMINGTON, DE 19801
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR EMPLOYMENT TAX CONSULTING      EMPLOYMENT TAX SERVICING CORP
       lease is for and the nature   SERVICES                                     DBA EMPTECH
2.69                                                                              2377 CENSHAW BLVD, STE 200
       of the debtor's interest
                                                                                  TORRANCE, CA 90501


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SOWS AGREEMENT                               ENSEMBLE RCM LLC
       lease is for and the nature                                                DBA ENSEMBLE HEALTH PARTNERS
2.70                                                                              ATTN: JUDSON IVY, CEO
       of the debtor's interest
                                                                                  13620 REESE BLVD, STE 200
                                                                                  HUNTERSVILLE, NC 28078

       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SOFTWARE LICENSE AGREEMENT                   ESSENTIAL CONSULTING LLC
       lease is for and the nature                                                6401 ROLLING MEADOW COURT
2.71                                                                              SAN JOSE, CA 95135
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 12 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 58 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AGREEMENT FOR IT CONSULTANTS                 ETTAIN GROUP, INC.
       lease is for and the nature                                                ATTN: CONTRACT COMPLIANCE
2.72                                                                              127 W WORTHINGTON AVE, STE 100
       of the debtor's interest
                                                                                  CHARLOTTE, NC 28203


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR SERVICES FOR MASS              EVERBRIDGE, INC.
       lease is for and the nature   NOTIFICATIONS                                ATTN: LEGAL DEPT
2.73                                                                              25 CORPORATE DR
       of the debtor's interest
                                                                                  BURLINGTON, MA 01803


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    QUOTE # Q-08937                              EVERBRIDGE, INC.
       lease is for and the nature                                                ATTN: LEGAL DEPARTMENT
2.74                                                                              25 CORPORATE DR
       of the debtor's interest
                                                                                  BURLINGTON, MA 01803


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR DENIED ACCOUNT REVIEW & GAP FIRM REVENUE CYCLE MANAGEMENT SERVICES, INC.
       lease is for and the nature   ANALYSIS SERVICE                          ATTN: NANCY MOMCILOVIC, PRESIDENT
2.75                                                                           5590 SOUTH FORT APACHE RD
       of the debtor's interest
                                                                               LAS VEGAS, NV 89148


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR DESIGN WORK FOR RACP FILING    FRANCIS CAUFFMAN, INC.
       lease is for and the nature                                                ATTN: PRINCIPAL, HEALTHCARE
2.76                                                                              2000 MARKET ST, STE 600
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19103


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR FACILITIES CONDITION           FRANCIS CAUFFMAN, INC.
       lease is for and the nature   ASSESSMENT                                   ATTN: ARAN A. MCCARTHY, PRINCIPAL IN CHARGE
2.77                                                                              2000 MARKET ST, STE 600
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19103


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 13 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 59 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AGREEMENT FOR IT CONSULTANTS                 FUTURE IT ADVISORS, LLC
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.78                                                                              3610 RED OAK DR
       of the debtor's interest
                                                                                  MONTGOMERY, TX 77316


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CONSULTING AGREEMENT FOR MARKETING           GARY FRAZIER
       lease is for and the nature   SERVICES                                     2357 CEDAR AVE
2.79                                                                              LONG BEACH, CA 90806
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR WORK ORDERS                    GEBBS HEALTHCARE SOLUTIONS, INC.
       lease is for and the nature                                                ATTN: CEO
2.80                                                                              600 CORPORATE POINTE, STE 1250
       of the debtor's interest
                                                                                  CULVER CITY, CA 90230


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    MASTER SERVICES AGREEMENT                    GEBBS HEALTHCARE SOLUTIONS, INC.
       lease is for and the nature                                                ATTN: CEO
2.81                                                                              600 CORPORATE POINTE, STE 1250
       of the debtor's interest
                                                                                  CULVER CITY, CA 90230


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR TEMPORARY & CONTRACT           GENERAL HEALTHCARE RESOURCES, LLC
       lease is for and the nature   STAFFING PROVIDER                            ATTN: LAURA MAGNER, COO
2.82                                                                              2250 HICKORY RD, STE 240
       of the debtor's interest
                                                                                  PLYMOUTH MEETING, PA 19462


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR TEMPORARY & CONTRACT           GENERAL HEALTHCARE RESOURCES, LLC
       lease is for and the nature   STAFFING PROVIDER                            ATTN: LAURA MAGNER, COO
2.83                                                                              2250 HICKORY RD, STE 240
       of the debtor's interest
                                                                                  PLYMOUTH MEETING, PA 19462


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 14 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 60 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AGREEMENT FOR EVALUATION OF FINANCES         GERMANE & CO, INC.
       lease is for and the nature                                                DBA GERMANE SOLUTIONS
2.84                                                                              ATTN: LEGAL DEPT
       of the debtor's interest
                                                                                  10552 SUCCESS LANE, STE A-2
                                                                                  DAYTON, OH 45458

       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR HIGH LEVEL GME ASSESSMENT      GERMANE & CO, INC.
       lease is for and the nature                                                DBA GERMANE SOLUTIONS
2.85                                                                              ATTN: LEGAL DEPT
       of the debtor's interest
                                                                                  10552 SUCCESS LANE, STE A-2
                                                                                  DAYTON, OH 45458

       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER AGREEMENT                  GLASSRATNER ADVISORY & CAPITAL GROUP, LLC
       lease is for and the nature                                                ATTN: CAROL FOX
2.86                                                                              200 EAST BROWARD BLVD, STE 1010
       of the debtor's interest
                                                                                  FORT LAUDERDALE, FL 33301


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR ACCESS TO GYM MEMBERSHIPS      GLOBAL AFFILIATES, INC.
       lease is for and the nature                                                ATTN: ANTHONY FRICK
2.87                                                                              1880 JFK BLVD, STE 1910
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19103


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR ELECTRONIC DATA EXCHANGE       GLOBAL HEALTHCARE EXCHANGE, LLC
       lease is for and the nature                                                ATTN: CUSTOMER CONTRACTS
2.88                                                                              1315 W CENTURY DR, STE 100
       of the debtor's interest
                                                                                  LOUISVILLE, CO 80027


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    MASTER SERVICE AGREEMENT                     GTT AMERICAS, LLC
       lease is for and the nature                                                ATTN: GENERAL COUNSEL
2.89                                                                              7900 TYSONS ONE PL, STE 1450
       of the debtor's interest
                                                                                  MCLEAN, VA 22102


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 15 of 39
                              Case 19-11466-MFW               Doc 447       Filed 08/14/19          Page 61 of 89
Debtor Name         Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    SERVICE AGREEMENT                            HAYES HEALTHCARE
       lease is for and the nature                                                6700 N ANDREWS AVE, STE 600
2.90                                                                              FORT LAUDERDALE, FL 33309
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PHYSICIAN LOCUM TENENS COVERAGE              HAYES HEALTHCARE, LLC
       lease is for and the nature   AGREEMENT                                    6700 NORTH ANDREWS AVE, STE 600
2.91                                                                              FORT LAUDERDALE, FL 33309
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR COLLECTIONS SERVICES           HBO & RECOVERIES, LLC
       lease is for and the nature                                                ATTN: KENNETH WHEELER
2.92                                                                              415 W 16 ST
       of the debtor's interest
                                                                                  UPLAND, CA 91784


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER                            HEALTH SCIENCES LAW GROUP LLC
       lease is for and the nature                                                ATTN: ROBYN SHAPIRO
2.93                                                                              7670 N PORT WASHINGTON RD, STE 201
       of the debtor's interest
                                                                                  FOX POINT, WI 53217


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGREEMENT FOR IT CONSULTANTS                 HEALTHCARE PERFORMANCE GROUP, INC.
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.94                                                                              23419 WEST 215TH ST
       of the debtor's interest
                                                                                  SPRING HILL, KS 66083


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CONSULTING AGREEMENT                         HEALTHCARE RECEIVABLE SPECIALISTS, INC.
       lease is for and the nature                                                ATTN: CLIENT DEVELOPMENT
2.95                                                                              10 N INDEPENDENCE MALL W, STE 5NW
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19106


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 16 of 39
                               Case 19-11466-MFW                 Doc 447    Filed 08/14/19          Page 62 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    AGREEMENT FOR ONLINE TRAINING FOR           HEALTHSTREAM, INC.
        lease is for and the nature   EMPLOYEES                                   ATTN: LEGAL DEPT
2.96                                                                              209 10TH AVE S, STE 450
        of the debtor's interest
                                                                                  NASHVILLE, TN 37203


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MASTER SERVICES AGREEMENT                   HEALTHSTREAM, INC.
        lease is for and the nature                                               ATTN: LEGAL DEPT
2.97                                                                              209 10TH AVE S, STE 450
        of the debtor's interest
                                                                                  NASHVILLE, TN 37203


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ORDER NUMBER ORD-0560031                    HEALTHSTREAM, INC.
        lease is for and the nature                                               ATTN: LEGAL DEPT
2.98                                                                              209 10TH AVE S, STE 450
        of the debtor's interest
                                                                                  NASHVILLE, TN 37203


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ORDER NUMBER ORD-0575567                    HEALTHSTREAM, INC.
        lease is for and the nature                                               ATTN: LEGAL DEPT
2.99                                                                              209 10TH AVE S, STE 450
        of the debtor's interest
                                                                                  NASHVILLE, TN 37203


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ORDER NUMBER ORD-0602617                    HEALTHSTREAM, INC.
        lease is for and the nature                                               ATTN: LEGAL DEPT
2.100                                                                             209 10TH AVE S, STE 450
        of the debtor's interest
                                                                                  NASHVILLE, TN 37203


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ORDER NUMBER ORD-0602493                    HEALTHSTREAM, INC.
        lease is for and the nature                                               ATTN: LEGAL DEPT
2.101                                                                             209 10TH AVE S, STE 450
        of the debtor's interest
                                                                                  NASHVILLE, TN 37203


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 17 of 39
                               Case 19-11466-MFW                 Doc 447      Filed 08/14/19        Page 63 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    ORDER NUMBER ORD-0614509                    HEALTHSTREAM, INC.
        lease is for and the nature                                               ATTN: LEGAL DEPT
2.102                                                                             209 10TH AVE S, STE 450
        of the debtor's interest
                                                                                  NASHVILLE, TN 37203


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    TRANSITION AGREEMENT                        HEALTHTRUST PURCHASING GROUP, L.P.
        lease is for and the nature                                               ATTN: CHIEF LEGAL OFFICER
2.103                                                                             1100 CHARLOTTE AVE, STE 1100
        of the debtor's interest
                                                                                  NASHVILLE, TN 37203


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR PHYSICIAN CODING AUDITS       HMI LLC
        lease is for and the nature                                               ATTN: CLIENT SERVICES MANAGER
2.104                                                                             214 OVERLOOK CIR, STE 253
        of the debtor's interest
                                                                                  BRENTWOOD, TN 37027


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR IT CONSULTANTS                HOLLAND SQUARE GROUP, LLC
        lease is for and the nature                                               302 INNOVATION DR, STE 120
2.105                                                                             FRANKLIN, TN 37067
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR COLLECTIONS SERVICES          HOLLIS COBB ASSOCIATES, INC.
        lease is for and the nature                                               ATTN: GREG HOCUTT
2.106                                                                             3175 SATELLITE BLVD
        of the debtor's interest
                                                                                  BUILDING 600, STE 400
                                                                                  DULUTH, GA 30096

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SYSTEM PRODUCT PRICING AGREEMENT            HOWMEDICA OSTEONICS CORP.
        lease is for and the nature                                               325 CORPORATE DR
2.107                                                                             MAHWAH, NJ 07430
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 18 of 39
                               Case 19-11466-MFW              Doc 447       Filed 08/14/19          Page 64 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    ENGAGEMENT LETTER                           HURON CONSULTING SERVICES LLC
        lease is for and the nature                                               ATTN: JONATHAN SAYLORS, MANAGING DIR
2.108                                                                             550 W VAN BUREN ST
        of the debtor's interest
                                                                                  CHICAGO, IL 60607


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOWS AGREEMENT                              IMPEMENTATION MANGEMENT ASSISTANCE, LLC
        lease is for and the nature                                               DBA REVINT SOLUTIONS
2.109                                                                             ATTN: CEO
        of the debtor's interest
                                                                                  6 HILLMAN DR, STE 100
                                                                                  CHADDS FORD, PA 19317

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MASTER SERVICES AGREEMENT                   IMPEMENTATION MANGEMENT ASSISTANCE, LLC
        lease is for and the nature                                               DBA REVINT SOLUTIONS
2.110                                                                             ATTN: CEO
        of the debtor's interest
                                                                                  6 HILLMAN DR, STE 100
                                                                                  CHADDS FORD, PA 19317

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR WORK ORDER FOR                INFOR (US), INC.
        lease is for and the nature   IMPLEMENTATION                              ATTN: GREGORY M GIANGIORDANO
2.111                                                                             641 AVE OF THE AMERICAS
        of the debtor's interest
                                                                                  NEW YORK, NY 10011


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOFTWARE SUBSCRIPTION LICENSE & SERVICES    INFOR (US), INC.
        lease is for and the nature   AGREEMENT                                   ATTN: GREGORY M GIANGIORDANO
2.112                                                                             641 AVE OF THE AMERICAS
        of the debtor's interest
                                                                                  NEW YORK, NY 10011


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOFTWARE SERVICES AGREEMENT                 INFOR (US), INC.
        lease is for and the nature                                               ATTN: GREGORY M GIANGIORDANO
2.113                                                                             641 AVE OF THE AMERICAS
        of the debtor's interest
                                                                                  NEW YORK, NY 10011


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 19 of 39
                               Case 19-11466-MFW              Doc 447        Filed 08/14/19         Page 65 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    FIXED FEE SERVICES WORK ORDER               INFOR (US), INC.
        lease is for and the nature                                               ATTN: GREGORY M GIANGIORDANO
2.114                                                                             641 AVE OF THE AMERICAS
        of the debtor's interest
                                                                                  NEW YORK, NY 10011


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SAAS ORDER FORM                             INFOR (US), INC.
        lease is for and the nature                                               ATTN: GREGORY M GIANGIORDANO
2.115                                                                             641 AVE OF THE AMERICAS
        of the debtor's interest
                                                                                  NEW YORK, NY 10011


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOFTWARE LICENSE AGREEMENT                  INGENIOUS MED, INC.
        lease is for and the nature                                               ATTN: GEO
2.116                                                                             400 GALLERIA PKWY, STE 1600
        of the debtor's interest
                                                                                  ATLANTA, GA 30339


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MASTER SERVICES AGREEMENT                   INGENIOUS MED, INC.
        lease is for and the nature                                               ATTN: CEO
2.117                                                                             400 GALLERIA PKWY, STE 1600
        of the debtor's interest
                                                                                  ATLANTA, GA 30339


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STATEMENT OF WORK #1                        INGENIOUS MED, INC.
        lease is for and the nature                                               ATTN: CEO
2.118                                                                             400 GALLERIA PKWY, STE 1600
        of the debtor's interest
                                                                                  ATLANTA, GA 30339


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR PHYSICIAN RECRUITING &        INTEGRITY HEALTHCARE, LLC
        lease is for and the nature   SEARCH SERVICES                             9785 SOUTH MAROON CIR, STE G102
2.119                                                                             ENGLEWOOD, CO 80112
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 20 of 39
                               Case 19-11466-MFW             Doc 447       Filed 08/14/19          Page 66 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    AGREEMENT FOR DATA ROOM                    INTRALINKS, INC.
        lease is for and the nature                                              ATTN: GENERAL COUNSEL
2.120                                                                            685 3RD AVE, 9TH FL
        of the debtor's interest
                                                                                 NEW YORK, NY 10017


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WORK ORDER                                 INTRALINKS, INC.
        lease is for and the nature                                              ATTN: GENERAL COUNSEL
2.121                                                                            685 THIRD AVE, 9TH FL
        of the debtor's interest
                                                                                 NEW YORK, NY 10017


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR RECORDS MGT                  IRON MOUNTAIN INFORMATION MANAGEMENT, LLC
        lease is for and the nature                                              1101 ENTERPRISE DR
2.122                                                                            ROYERSFORD, PA 19468
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                          JACKSON LEWIS P.C.
        lease is for and the nature                                              ATTN: EILEEN K. KEEFE
2.123                                                                            1601 CHERRY ST, STE 1350
        of the debtor's interest
                                                                                 PHILADELPHIA, PA 19102


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR CONSULTING SERVICES          JAY M. YANOFF, EDD
        lease is for and the nature                                              1608 SQUIRE DR
2.124                                                                            MAPLE GLEN, PA 19002
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOFTWARE LICENSE AGREEMENT                 JDI NET SYSTEMS
        lease is for and the nature                                              ATTN: IVAN LEE, OWNER
2.125                                                                            4000 PIMLICO DR
        of the debtor's interest
                                                                                 PLEASANTON, CA 94588


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 21 of 39
                               Case 19-11466-MFW             Doc 447         Filed 08/14/19        Page 67 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    CONSULTING SERVICES AGREEMENT              JOHN DOWDLE
        lease is for and the nature                                              9772 POWDER HALL RD
2.126                                                                            PERRY HALL, MD 21128
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PRICING AGREEMENT                          JOHNSON & JOHNSON HEALTH CARE SYSTEMS INC.
        lease is for and the nature                                              ATTN: MANAGER, CONTRACT ADMIN STRATEGIC ACCTS
2.127                                                                            HIGHWAY 22 N
        of the debtor's interest
                                                                                 SOMERVILLE, NJ 08876-1051


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR CONSULTING SERVICES          JP ZIMMERMAN PCS LLC
        lease is for and the nature                                              37 STREAM BANK DR
2.128                                                                            FREEHOLD, NJ 07728
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR GOVERNMENT RELATIONS &       K&C STRATEGIC POLICY GROUP, LLC
        lease is for and the nature   CONSULTING SERVICES                        DBA DEBRUNNER & ASSOCIATES
2.129                                                                            ATTN: ELLEN KUGLER, MGING PTNR, FED AFFAIRS
        of the debtor's interest
                                                                                 112 WALNUT ST
                                                                                 HARRISBURG, PA 17101

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                          KLEHR HARRISON HARVEY BRANZBURG LLP
        lease is for and the nature                                              ATTN: GREGORY GOSFIELD
2.130                                                                            1835 MARKET ST
        of the debtor's interest
                                                                                 PHILADELPHIA, PA 19103


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                          LAULETTA BIRNBAUM, LLC
        lease is for and the nature                                              ATTN: LLOYD C. BIRNBAUM, ESQ.
2.131                                                                            591 MANUTA BLVD, STE 200
        of the debtor's interest
                                                                                 SEWELL, NJ 08080


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 22 of 39
                               Case 19-11466-MFW              Doc 447         Filed 08/14/19        Page 68 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    ENGAGEMENT LETTER (UNSIGNED BY PAHS)        LAW OFFICES OF SUZANNE N. PRITCHARD, P.C.
        lease is for and the nature                                               ATTN: SUZANNE N PRITCHARD, ESQ.
2.132                                                                             319 WEST FRONT ST
        of the debtor's interest
                                                                                  MEDIA, PA 19063


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                           LITCHFIELD CAVO LLP
        lease is for and the nature                                               ATTN: ANDREW S KESSLER
2.133                                                                             1515 MARKET ST, STE 1220
        of the debtor's interest
                                                                                  PHILADELPHIA, PA 19102-1903


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR BENEFITS ADMIN SERVICES       LOCKTON-DUNNING SERIES OF LOCKTON COMPANIES, LLC
        lease is for and the nature                                               2100 ROSS AVE, STE 1200
2.134                                                                             DALLAS, TX 75201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SERVICE AGREEMENT                           LOCUMTENENS
        lease is for and the nature                                               2655 NORTHWINDS PKWY
2.135                                                                             ALPHARETTA, GA 30009
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CLIENT CONTRACT & ADDENDUM                  LOCUMTENENS.COM, LLC
        lease is for and the nature                                               2655 NORTHWINDS PKWY
2.136                                                                             ALPHARETTA, GA 30009
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR PHONE SERVICES                MANHATTAN TELECOMMUNICATIONS CORPORATION
        lease is for and the nature                                               DBA METROPOLITAN TELECOMMUNICATIONS
2.137                                                                             AKA METTEL
        of the debtor's interest
                                                                                  55 WATER ST, 32ND FL
                                                                                  NEW YORK, NY 10041

        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 23 of 39
                               Case 19-11466-MFW             Doc 447         Filed 08/14/19        Page 69 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    ENGAGEMENT LETTER                          MARCUM LLP
        lease is for and the nature                                              ATTN: DAVID H. GLUSMAN
2.138                                                                            1600 MARKET ST, 32ND FL
        of the debtor's interest
                                                                                 PHILADELPHIA, PA 19103


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                          MARSHALL DENNEHEY WARNER COLEMAN @ GOGGIN, P.C.
        lease is for and the nature                                              ATTN: RAPHAEL M. DURAN
2.139                                                                            2000 MARKET ST, STE 2300
        of the debtor's interest
                                                                                 PHILADELPHIA, PA 19103


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MASTER AGREEMENT FOR LAUNDRY PROCESSING    MAYFLOWER LAUNDRY AND TEXTILE SERVICES LLC
        lease is for and the nature   AND RENTAL SERVICES                        2601 W LEXINGTON ST
2.140                                                                            BALTIMORE, MD 21223
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR COMPLIANCE & EDUCATION       MEDIALAB, INC.
        lease is for and the nature   MATERIALS                                  242 SOUTH CULVER ST, STE 300
2.141                                                                            LAWRENCEVILLE, GA 30046
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SERVICE AGREEMENT                          MEDICAL DOCTOR ASSOCIATES
        lease is for and the nature                                              4775 PEACHTREE INDUSTRIAL BLVD, STE 300
2.142                                                                            BERKELEY LAKE, GA 30092
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR SUPPLIES PURCHASING          MEDLINE INDUSTRIES HOLDINGS, L.P
        lease is for and the nature   PROGRAM                                    ATTN: LEGAL DEPT
2.143                                                                            THREE LAKES DR
        of the debtor's interest
                                                                                 NORTHFIELD, IL 60093


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                Page 24 of 39
                               Case 19-11466-MFW              Doc 447        Filed 08/14/19         Page 70 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    AGREEMENT FOR INSURANCE/PAYER               MEDLYTIX, LLC
        lease is for and the nature   IDENTIFICATION SERVICES                     ATTN: CEO
2.144                                                                             675 MANSELL RD, STE 100
        of the debtor's interest
                                                                                  ROSWELL, GA 30076


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PRICING AGREEMENT                           MEDTRONIC USA, INC.
        lease is for and the nature                                               8200 CORAL SEA ST NE
2.145                                                                             MOUNDS VIEW, MN 55112
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOFTWARE LICENSE AGREEMENT                  MHC SOFTWARE, LLC
        lease is for and the nature                                               ATTN: CATHERIE BEATTIE
2.146                                                                             12000 PORTLAND AVE S, STE 230
        of the debtor's interest
                                                                                  BURNSVILLE, MN 55337


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR CONSULTING SERVICES           MINDFIGURE CONSULTING
        lease is for and the nature                                               ATTN: CHRISTOPHER OCHNER
2.147                                                                             1200 WEST AVE, #1226
        of the debtor's interest
                                                                                  MIAMI BEACH, FL 33139


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CONSULTING SERVICES AGREEMENT               NATHAN FREEDMAN
        lease is for and the nature                                               2100 LOCUST ST
2.148                                                                             PHILADELPHIA, PA 19103
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR HOTLINE & INCIDENT MGT        NAVEX GLOBAL, INC.
        lease is for and the nature                                               ATTN: CHIEF SERVICES OFFICER
2.149                                                                             550 MEADOWS RD, STE 500
        of the debtor's interest
                                                                                  LAKE OSWEGO, OR 97035


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 25 of 39
                               Case 19-11466-MFW              Doc 447         Filed 08/14/19        Page 71 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    ORDER FORM 314646                           NAVEX GLOBAL, INC.
        lease is for and the nature                                               ATTN: CHIEF SERVICES OFFICER
2.150                                                                             550 MEADOWS RD, STE 500
        of the debtor's interest
                                                                                  LAKE OSWEGO, OR 97035


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR MARKETING & PR SERVICES       NEFF AND ASSOCIATES, INC.
        lease is for and the nature                                               ATTN: PRESIDENT
2.151                                                                             15 S 3RD ST, 4TH FL
        of the debtor's interest
                                                                                  PHILADELPHIA, PA 19106


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR BLOOD SUPPLIES                NEW YORK BLOOD CENTER, INC.
        lease is for and the nature                                               ATTN: GENERAL COUNSEL
2.152                                                                             310 EAST 67TH ST
        of the debtor's interest
                                                                                  NEW YORK, NY 10065


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR PROJECT MANAGER               NEXCORE PROPERTIES PA LLC
        lease is for and the nature                                               ATTN: DEBORAH WEDDERBURN
2.153                                                                             1621 18TH ST, STE 250
        of the debtor's interest
                                                                                  DENVER, CO 80202


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR CONTRACT MGT & MODELING       NTHRIVE REVENUE SYSTEMS, LLC
        lease is for and the nature                                               ATTN: LEGAL/CONTRACTING
2.154                                                                             200 NORTH POINT CENTER EAST, STE 600
        of the debtor's interest
                                                                                  ALPHARETTA, GA 30022


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MASTER AGREEMENT                            NTHRIVE REVENUE SYSTEMS, LLC
        lease is for and the nature                                               ATTN: LEGAL/CONTRACTING
2.155                                                                             200 N POINT CENTER E, STE 600
        of the debtor's interest
                                                                                  ALPHARETTA, GA 30022


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 26 of 39
                               Case 19-11466-MFW              Doc 447       Filed 08/14/19          Page 72 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    SOWS AGREEMENT                              NTT DATA SERVICES, LLC
        lease is for and the nature                                               ATTN: PRESIDENT, HCLS
2.156                                                                             2300 WEST PLANO PKWY
        of the debtor's interest
                                                                                  PLANO, TX 75075


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STATEMENT OF WORK #1                        NTT DATA SERVICES, LLC
        lease is for and the nature                                               ATTN: PRESIDENT, HCLS
2.157                                                                             2300 W PLANO PKWY
        of the debtor's interest
                                                                                  PLANO, TX 75075


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STATEMENT OF WORK #2                        NTT DATA SERVICES, LLC
        lease is for and the nature                                               ATTN: PRESIDENT, HCLS
2.158                                                                             2300 W PLANO PKWY
        of the debtor's interest
                                                                                  PLANO, TX 75075


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STATEMENT OF WORK #3                        NTT DATA SERVICES, LLC
        lease is for and the nature                                               ATTN: PRESIDENT, HCLS
2.159                                                                             2300 W PLANO PKWY
        of the debtor's interest
                                                                                  PLANO, TX 75075


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STATEMENT OF WORK #4                        NTT DATA SERVICES, LLC
        lease is for and the nature                                               ATTN: PRESIDENT, HCLS
2.160                                                                             2300 W PLANO PKWY
        of the debtor's interest
                                                                                  PLANO, TX 75075


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STATEMENT OF WORK #5                        NTT DATA SERVICES, LLC
        lease is for and the nature                                               ATTN: PRESIDENT, HCLS
2.161                                                                             2300 W PLANO PKWY
        of the debtor's interest
                                                                                  PLANO, TX 75075


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 27 of 39
                               Case 19-11466-MFW              Doc 447         Filed 08/14/19        Page 73 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    STATEMENT OF WORK #7                        NTT DATA SERVICES, LLC
        lease is for and the nature                                               ATTN: PRESIDENT, HCLS
2.162                                                                             2300 W PLANO PKWY
        of the debtor's interest
                                                                                  PLANO, TX 75075


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STATEMENT OF WORK #8                        NTT DATA SERVICES, LLC
        lease is for and the nature                                               ATTN: PRESIDENT, HCLS
2.163                                                                             2300 W PLANO PKWY
        of the debtor's interest
                                                                                  PLANO, TX 75075


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR TRANSCRIPTION SERVICES        NUANCE COMMUNICATIONS, INC.
        lease is for and the nature                                               1 WAYSIDE RD
2.164                                                                             BURLINGTON, MA 01803
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                           OBERMAYER REBMANN MAXWELL & HIPPEL LLP
        lease is for and the nature                                               ATTN: GARY SAMMS
2.165                                                                             1500 MARKET ST, STE 3400
        of the debtor's interest
                                                                                  PHILADELPHIA, PA 19102


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR CONSULTING SERVICES           OPTUM360 SOLUTIONS, LLC
        lease is for and the nature                                               ATTN: GENERAL COUNSEL
2.166                                                                             11000 OPTUM CIR
        of the debtor's interest
                                                                                  EDEN PRAIRIE, MN 55344


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MASTER SERVICES AND LICENSE AGREEMENT       OPTUM360 SOLUTIONS, LLC
        lease is for and the nature                                               ATTN: GENERAL COUNSEL
2.167                                                                             11000 OPTUM CIRCLE
        of the debtor's interest
                                                                                  EDEN PRAIRIE, MN 55344


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 28 of 39
                               Case 19-11466-MFW               Doc 447       Filed 08/14/19         Page 74 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    AGREEMENT FOR PAYROLL CONSULTING SERVICES PAYTECH, INC.
        lease is for and the nature                                             7979 E TUFTS AVE, STE 1000
2.168                                                                           DENVER, CO 80237
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR ASSISTANCE WITH RACP FILING   PENNONI ASSOCIATES
        lease is for and the nature                                               ATTN: JOSEPH RADAY, PE, CME
2.169                                                                             1900 MARKET ST, STE 300
        of the debtor's interest
                                                                                  PHILADELPHIA, PA 19103


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                           PEPPER HAMILTON LLP
        lease is for and the nature                                               ATTN: KATHRYN P. NORDICK
2.170                                                                             3000 TWO LOGAN SQUARE
        of the debtor's interest
                                                                                  18TH AND ARCH STS
                                                                                  PHILADELPHIA, PA 19103-2799

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CONSULTING AGREEMENT FOR IT ADVISORY        PERITUS ADVISORS
        lease is for and the nature   SERVICES                                    ATTN: CHIEF EXEC OFFICER
2.171                                                                             22431 ANTONIO PKWY, STE B160-675
        of the debtor's interest
                                                                                  RANCHO SANTA MARGARITA, CA 92688


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOFTWARE LICENSE AGREEMENT                  PHARMACY ONESOURCE INC.
        lease is for and the nature                                               ATTN: CONTRACT MANAGEMENT
2.172                                                                             525 JUNCTION RD, STE 5000
        of the debtor's interest
                                                                                  MADISON, WI 53717


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR COLLECTIONS SERVICES          PINNACLE HEALTHCARE RECOVERY PARTNERS, INC.
        lease is for and the nature                                               ATTN: PRESIDENT
2.173                                                                             196A FAIRVIEW RD
        of the debtor's interest
                                                                                  WOODLYN, PA 19094


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 29 of 39
                               Case 19-11466-MFW              Doc 447       Filed 08/14/19          Page 75 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    AGREEMENT FOR REGISTRY ACCESS & INFECTION   PREMIER, INC.
        lease is for and the nature   CONTROL SOFTWARE                            ATTN: LEGAL DEPT
2.174                                                                             13034 BALLANTYNE CORPORATE PL
        of the debtor's interest
                                                                                  CHARLOTTE, NC 28277


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR PLACEMENT/RENTAL OF VENDING PRESCIENT LOGISTICS, LLC
        lease is for and the nature   MACHINES                                  DBA REPSCRUBS
2.175                                                                           ATTN: CUSTOMER CARE
        of the debtor's interest
                                                                                576 MONROE RD, STE 1304
                                                                                SANFORD, FL 32771

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOWS AGREEMENT                              PRESS GANEY ASSOCIATES, INC.
        lease is for and the nature                                               ATTN: CONTRACTS DEPT
2.176                                                                             404 COLUMBIA PL
        of the debtor's interest
                                                                                  SOUTH BEND, IN 46601


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LICENSE & EXCLUSION MONITORING SERVICES     PROVIDERTRUST, INC.
        lease is for and the nature   AGREEMENT                                   ATTN: MICHAEL ROSEN, ESQ.
2.177                                                                             2300 CHARLOTTE AVE, STE 104
        of the debtor's interest
                                                                                  NASHVILLE, TN 37203


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CONSULTING SERVICES AGREEMENT               PRUETT ROOF
        lease is for and the nature                                               644 VININGS ESTATES DR
2.178                                                                             MABLETON, GA 30126
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOFTWARE LICENSE & MAINTENANCE AGREEMENT    QUANTROS, INC.
        lease is for and the nature                                               ATTN: GENERAL COUNSEL
2.179                                                                             220 NORTH MAIN ST, STE 300
        of the debtor's interest
                                                                                  GREENVILLE, SC 29601


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 30 of 39
                               Case 19-11466-MFW                Doc 447          Filed 08/14/19       Page 76 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                    Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    AGREEMENT FOR REFERENCE LAB SERVICES           QUEST DIAGNOSTIC CLINICAL LABORATORIES INC.
        lease is for and the nature                                                  ATTN: LEGAL DEPT
2.180                                                                                500 PLAZA DR
        of the debtor's interest
                                                                                     SECAUCUS, NJ 07094


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR THIRD-PARTY REVENUE              R. SMITH INTERNATIONAL, LLC
        lease is for and the nature   RECOVERY & RELATED SERVICES                    DBA RSOURCE
2.181                                                                                ATTN: GENERAL COUNSEL
        of the debtor's interest
                                                                                     433 PLAZA REAL, STE 345
                                                                                     BOCA RATON, FL 33432

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR ELIGIBILITY VERIFICATION &       REALMED CORPORATION
        lease is for and the nature   REVENUE CYCLE SERVICES                         ATTN: LEGAL DEPT
2.182                                                                                10752 DEERWOOD PARK BLVD S, STE 1100
        of the debtor's interest
                                                                                     JACKSONVILLE, FL 32256


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                              REED SMITH LLP
        lease is for and the nature                                                  ATTN: JAMES M. NEUDECKER
2.183                                                                                101 2ND ST, STE 1800
        of the debtor's interest
                                                                                     SAN FRANCISCO, CA 94105-3659


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                              ROBINSON KIRLEW & ASSOCIATES ATTORNEYS AT LAW
        lease is for and the nature                                                  ATTN: MYRTLE ROBINSON KIRLEW
2.184                                                                                7731 BELLE POINT DR
        of the debtor's interest
                                                                                     GREENBELT, MD 20770


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR GOVERNMENT RELATIONS &           S.R. WOJDAK & ASSOCIATES, LP
        lease is for and the nature   CONSULTING SERVICES                            DBA WOJDAK GOVERNMENT RELATIONS
2.185                                                                                ATTN: TOM FLYNN
        of the debtor's interest
                                                                                     200 SOUTH BROAD ST, STE 850
                                                                                     PHILADELPHIA, PA 19102

        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                   Page 31 of 39
                               Case 19-11466-MFW               Doc 447      Filed 08/14/19          Page 77 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                  Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    SOFTWARE LICENSE AGREEMENT                  SAI GLOBAL COMPLIANCE, INC.
        lease is for and the nature                                               ATTN: GENERAL COUNSEL
2.186                                                                             309 WAVERLEY OAKS RD
        of the debtor's interest
                                                                                  WALTHAM, MA 02452


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CUSTOMER ORDER                              SAI GLOBAL COMPLIANCE, INC.
        lease is for and the nature                                               ATTN: GENERAL COUNSEL
2.187                                                                             309 WAVERLEY OAKS RD
        of the debtor's interest
                                                                                  WALTHAM, MA 02452


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                           SAUL EWING ARNSTEIN & LEHR LLP
        lease is for and the nature                                               ATTN: JEFFREY C. HAMPTON
2.188                                                                             1201 NORTH MARKET ST, STE 2300
        of the debtor's interest
                                                                                  WILMINGTON, DE 19801


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR SERVICES                      SCANSTAT TECHNOLOGIES, LLC
        lease is for and the nature                                               ATTN: PRESIDENT
2.189                                                                             288 S MAIN ST, STE 600
        of the debtor's interest
                                                                                  ALPHARETTA, GA 30004


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR SCRIBE SERVICES               SCRIBE CARE, INC.
        lease is for and the nature                                               ATTN: RAZA SHIRAZIE
2.190                                                                             10502 HICKORY GLEN DR
        of the debtor's interest
                                                                                  COLUMBIA, MD 21044


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CONSULTING SERVICES AGREEMENT               SHARONDA BROWN
        lease is for and the nature                                               1921 8TH ST NW, UNIT 304
2.191                                                                             WASHINGTON, DC 20001
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 32 of 39
                               Case 19-11466-MFW             Doc 447       Filed 08/14/19          Page 78 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    AGREEMENT FOR TEMPORARY & CONTRACT         SHC SERVICES, INC.
        lease is for and the nature   STAFFING PROVIDER                          DBA SUPPLEMENTAL HEALTHCARE COMPANY
2.192                                                                            1640 W REDSTONE CENTER DR, STE 200
        of the debtor's interest
                                                                                 PARK CITY, UT 84098


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CONSULTING AGREEMENT                       SMR HEALTHCARE MANAGEMENT, INC.
        lease is for and the nature                                              ATTN: SUZANNE RICHARDS, CHIEF EXEC OFFICER
2.193                                                                            4525 DEAN MARTIN DR, #2308
        of the debtor's interest
                                                                                 LAS VEGAS, NV 89103


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MANAGED CARE CONSULTING SERVICES           SPECTRUM HEALTH PARTNERS, LLC
        lease is for and the nature   AGREEMENT                                  ATTN: KEN DORAN, PRESIDENT
2.194                                                                            341 COOL SPRINGS BLVD, STE 305
        of the debtor's interest
                                                                                 FRANKLIN, TN 37027


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CONSULTING SERVICES AGREEMENT              STANFORD/STERLING GROUP, LLC
        lease is for and the nature                                              ATTN: J. STANFORD PARKER, CEO
2.195                                                                            P.O. BOX 25146
        of the debtor's interest
                                                                                 HONOLULU, HI 96825


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR WASTE REMOVAL                STERICYCLE, INC.
        lease is for and the nature                                              28161 N KEITH DR
2.196                                                                            LAKE FOREST, IL 60045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MASTER SERVICE AGREEMENT                   STERICYCLE, INC.
        lease is for and the nature                                              28161 N KEITH DR
2.197                                                                            LAKE FOREST, IL 60045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 33 of 39
                               Case 19-11466-MFW              Doc 447       Filed 08/14/19          Page 79 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    MASTER SERVICE AGREEMENT                    STERICYCLE, INC.
        lease is for and the nature                                               28161 N KEITH DR
2.198                                                                             LAKE FOREST, IL 60045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MASTER SERVICE AGREEMENT                    STERICYCLE, INC.
        lease is for and the nature                                               28161 N KEITH DR
2.199                                                                             LAKE FOREST, IL 60045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUMAN RESOURCES CONSULTING SERVICES         TC HUMAN CAPITAL SOLUTIONS, LLC
        lease is for and the nature   AGREEMENT                                   ATTN: THERESA ANGELONE
2.200                                                                             716 IRON POST RD
        of the debtor's interest
                                                                                  MOORESTOWN, NJ 08057


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    TRANSITION SERVICES AGREEMENT               TENET BUSINESS SERVICES CORPORATION
        lease is for and the nature                                               ATTN: STEVEN SCHAEFER
2.201                                                                             1445 ROSS AVE, STE 1400
        of the debtor's interest
                                                                                  DALLAS, TX 75202


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ASSIGNMENT, ASSUMPTION, AMENDMENT LEASE     TENET HEALTHSYSTEM PHILADELPHIA
2.202   lease is for and the nature
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MEMBERSHIP AGREEMENT                        THE ADVISORY BOARD COMPANY
        lease is for and the nature                                               2445 M ST NW
2.203                                                                             WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 34 of 39
                               Case 19-11466-MFW               Doc 447      Filed 08/14/19          Page 80 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    AGREEMENT FOR BLOOD SUPPLIES                THE AMERICAN NATIONAL RED CROSS, PENN JERSEY REGION
        lease is for and the nature                                               ATTN: SENIOR DIR SALES AND MARKETING
2.204                                                                             700 SPRING GARDEN ST
        of the debtor's interest
                                                                                  PHILADELPHIA, PA 19123


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EPX MERCHANT AGREEMENT                      THE BANCORP BANK
        lease is for and the nature                                               405 SILVERSIDE RD, STE 105
2.205                                                                             WILMINGTON, DE 19809
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LICENSE AGREEMENT                           THE STAYWELL COMPANY, LLC
        lease is for and the nature                                               ATTN: SW SALES SERVICES
2.206                                                                             800 TOWNSHIP LINE RD
        of the debtor's interest
                                                                                  YARDLEY, PA 19067


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                           THOMAS, THOMAS & HAFER LLP
        lease is for and the nature                                               ATTN: JOSHUA J. BOVENDER
2.207                                                                             305 NORTH FRONT ST
        of the debtor's interest
                                                                                  HARRISBURG, PA 17101


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR ELEVATOR REPAIR &             THYSSENKRUPP ELEVATOR CORPORATION
        lease is for and the nature   MAINTENANCE                                 ATTN: NATIONAL ACCOUNTS DEPT
2.208                                                                             114 TOWNPARK DR NW, STE 300
        of the debtor's interest
                                                                                  KENNESAW, GA 30144


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR ZERO BALANCE AUDIT &          TITAN HEALTH MANAGEMENT SOLUTIONS, INC.
        lease is for and the nature   RECOVERY                                    ATTN: THOMAS HOEHNER
2.209                                                                             2500 N PANTANO RD, STE 200
        of the debtor's interest
                                                                                  TUCSON, AZ 85715


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 35 of 39
                               Case 19-11466-MFW              Doc 447       Filed 08/14/19          Page 81 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    STATEMENT OF WORK 1A                        TITAN HEALTH MANAGEMENT SOLUTIONS, INC.
        lease is for and the nature                                               ATTN: THOMAS HOEHNER
2.210                                                                             2500 N PANTANO RD, STE 200
        of the debtor's interest
                                                                                  TUCSON, AZ 85715


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR CONTRACT MGT SYSTEM           TRACTMANAGER, INC.
        lease is for and the nature                                               DBA MEDITRACT
2.211                                                                             736 MARKET ST, STE 1100
        of the debtor's interest
                                                                                  CHATTANOOGA, TN 37402


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BUSINESS ASSOCIATE AGREEMENT                TRANS UNION LLC
        lease is for and the nature                                               ATTN: HEALTHCARE LEGAL
2.212                                                                             555 WEST ADAMS ST
        of the debtor's interest
                                                                                  CHICAGO, IL 60661


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SERVICES AGREEMENT                          TRANSWORLD SYSTEMS INC.
        lease is for and the nature                                               ATTN: VP, CORPORATE LEGAL
2.213                                                                             500 VIRGINIA DR, STE 514
        of the debtor's interest
                                                                                  FORT WASHINGTON, PA 19034


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR SECURITY SERVICES             UNIVERSAL PROTECTION SERVICE, LP
        lease is for and the nature                                               DBA ALLIED UNIVERSAL SECURITY SERVICES
2.214                                                                             ATTN: REGIONAL VP
        of the debtor's interest
                                                                                  161 WASHINGTON ST, STE 600
                                                                                  CONSOHOCKEN, PA 19428

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR ADMIN OF ABSENCE & LEAVE      UPMC BENEFIT MANAGEMENT SERVICES, INC.
        lease is for and the nature   FOR EMPLOYEES                               DBA WORKPARTNERS
2.215                                                                             ATTN: LINDA CROUSHORE
        of the debtor's interest
                                                                                  600 GRANT ST, 8TH FL
                                                                                  PITTSBURGH, PA 15219

        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 36 of 39
                               Case 19-11466-MFW              Doc 447       Filed 08/14/19           Page 82 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    SECURITY/PATROL SERVICE AGREEMENT           US SECURITY ASSOCIATES, INC.
        lease is for and the nature                                               ATTN: JOSEPH LO BIANCO, NORTH GRP PRES
2.216                                                                             261 OLD YORK RD, STE 711
        of the debtor's interest
                                                                                  JENKINTOWN, PA 19046


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PRICING AGREEMENT                           VAPOTHERM, INC.
        lease is for and the nature                                               100 DOMAIN DR
2.217                                                                             EXETER, NH 03833
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR CONSULTING SERVICES           VIE HEALTHCARE, INC.
        lease is for and the nature                                               2111 ROUTE 34
2.218                                                                             WALL TOWNSHIP, NJ 07719
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOWS AGREEMENT                              VIZIENT, INC.
        lease is for and the nature                                               ATTN: LEGAL DEPT
2.219                                                                             290 EAST JOHN CARPENTER FWY, 7TH FL
        of the debtor's interest
                                                                                  IRVING, TX 75062-2710


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MASTER SERVICES AGREEMENT                   VIZIENT, INC.
        lease is for and the nature                                               ATTN: LEGAL DEPARTMENT
2.220                                                                             290 E JOHN CARPENTER FWY, 7TH FL
        of the debtor's interest
                                                                                  IRVING, TX 75062-2710


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    VIZIENT COMMITTED PROGRAM PARTICIPATION     VIZIENT, INC.
        lease is for and the nature   ADDENDUM                                    ATTN: LEGAL DEPARTMENT
2.221                                                                             290 E JOHN CARPENTER FWY, 7TH FL
        of the debtor's interest
                                                                                  IRVING, TX 75062-2710


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 37 of 39
                               Case 19-11466-MFW                 Doc 447     Filed 08/14/19         Page 83 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    JOINDER AGREEMENT - MID-ATLANTIC PURCHASING VIZIENT, INC.
        lease is for and the nature   COALITION - PHARMACY                        ATTN: LEGAL DEPARTMENT
2.222                                                                             290 E JOHN CARPENTER FWY, 7TH FL
        of the debtor's interest
                                                                                  IRVING, TX 75062-2710


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR PILOT TEST                    VOYCE, INC.
        lease is for and the nature                                               12555 ORANGE DR, STE 100A
2.223                                                                             DAVIE, FL 33330
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR CONSULTING SERVICES           VP-MA HEALTH SOLUTIONS, INC.
        lease is for and the nature                                               DBA CDIMD
2.224                                                                             ATTN: PRESIDENT
        of the debtor's interest
                                                                                  110 FRANCES KING DR, STE A-2
                                                                                  SMYRNA, TN 37167

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SERVICE AGREEMENT                           WEATHERBY
        lease is for and the nature                                               6451 N FEDERAL HWY, STE 800
2.225                                                                             FORT LAUDERDALE, FL 33308
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR PHYSICIAN LOCUM TENENS        WEATHERBY LOCUMS, INC.
        lease is for and the nature   COVERAGE                                    6451 NORTH FEDERAL HWY, STE 800
2.226                                                                             FORT LAUDERDALE, FL 33308
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                           WEBER GALLAGHER SIMPSON STATPLETON FIRES & NEWBY, LLC
        lease is for and the nature                                               ATTN: KENNETH D. POWELL, JR
2.227                                                                             2000 MARKET ST, STE 1300
        of the debtor's interest
                                                                                  PHILADELPHIA, PA 19103


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 38 of 39
                               Case 19-11466-MFW              Doc 447       Filed 08/14/19          Page 84 of 89
Debtor Name          Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    SPONSORSHIP AGREEMENT                       WELCOME AMERICA, INC.
        lease is for and the nature                                               ATTN: JEFF GUARACINO, PRESIDENT AND CEO
2.228                                                                             1650 MARKET ST, STE 2800
        of the debtor's interest
                                                                                  PHILADELPHIA, PA 19103


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR HEALTH ADVOCATE SERVICES      WEST HEALTH ADVOCATE SOLUTIONS, INC.
        lease is for and the nature   FOR EMPLOYEES                               ATTN: KATHARINE N BEGLEY
2.229                                                                             3043 WALTON RD
        of the debtor's interest
                                                                                  PLYMOUTH MEETING, PA 19462


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR CONFERENCE CALL LINES         WEST UNIFIED COMMUNICATIONS SERVICES, INC.
        lease is for and the nature                                               ATTN: LEGAL DEPT
2.230                                                                             8420 W BRYN MAWR AVE, STE 1100
        of the debtor's interest
                                                                                  CHICAGO, IL 60631


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CONSULTING AGREEMENT                        WHITECAP HEALTH ADVISORS, LLC
        lease is for and the nature                                               ATTN: FARZAN BHARUCHA
2.231                                                                             860 JOHNSON FERRY RD, STE 140
        of the debtor's interest
                                                                                  ATLANTA, GA 30342


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 39 of 39
                            Case 19-11466-MFW                     Doc 447          Filed 08/14/19            Page 85 of 89
Debtor Name           Philadelphia Academic Health System, LLC
United States Bankruptcy Court for the District of Delaware
Case number (if known):             19-11467


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any codebtors?
        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes.
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Column 1: Codebtor                                                                         Column 2: Creditor

      Name                     Mailing Address                                                   Name                                  Check all schedules
                                                                                                                                       that apply
2.1     BROAD STREET                  222 N SEPULVEDA BLVD, STE 900                            MidCap Funding IV Trust                            D
        HEALTHCARE PROPERTIES         EL SEGUNDO, CA 90245
                                                                                                                                                  E/F
        II, LLC
                                                                                                                                                  G



2.2     BROAD STREET                  222 N SEPULVEDA BLVD, STE 900                            MidCap Funding IV Trust                            D
        HEALTHCARE PROPERTIES         EL SEGUNDO, CA 90245
        III, LLC
                                                                                                                                                  E/F
                                                                                                                                                  G



2.3     BROAD STREET                  222 N SEPULVEDA BLVD, STE 900                            MidCap Funding IV Trust                            D
        HEALTHCARE PROPERTIES,        EL SEGUNDO, CA 90245
                                                                                                                                                  E/F
        LLC
                                                                                                                                                  G



2.4     CENTER CITY HEALTHCARE, 230 NORTH BROAD ST                                             Boston Scientific Corporation                      D
        LLC                     PHILADELPHIA, PA 19102
                                                                                                                                                  E/F
                                                                                                                                                  G



2.5     CENTER CITY HEALTHCARE, 230 NORTH BROAD ST                                             MidCap Funding IV Trust                            D
        LLC                     PHILADELPHIA, PA 19102
                                                                                                                                                  E/F
                                                                                                                                                  G




 Official Form 206H                                     Schedule H: Codebtors                                                    Page 1 of 4
                               Case 19-11466-MFW               Doc 447       Filed 08/14/19        Page 86 of 89

Debtor Name           Philadelphia Academic Health System, LLC                                   Case number (if known): 19-11467


          Additional Page(s) if Debtor has More Codebtors
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                             Column 2: Creditor
      Name                     Mailing Address                                         Name                                     Check all schedules
                                                                                                                                that apply
2.6       HPS OF PA, L.L.C.           230 NORTH BROAD ST                               MidCap Funding IV Trust                        D
                                      PHILADELPHIA, PA 19102
                                                                                                                                      E/F
                                                                                                                                      G



2.7       PHILADELPHIA ACADEMIC       222 N SEPULVEDA BLVD, STE 900                    MidCap Funding IV Trust                        D
          HEALTH HOLDINGS, LLC        EL SEGUNDO, CA 90245
                                                                                                                                      E/F
                                                                                                                                      G



2.8       PHILADELPHIA ACADEMIC       1500 MARKET ST, STE 2400, WEST TOWER             MidCap Funding IV Trust                        D
          MEDICAL ASSOCIATES, LLC     PHILADELPHIA, PA 19102
                                                                                                                                      E/F
                                                                                                                                      G



2.9       PHYSICIAN PERFORMANCE C/O CT CORPORATION SYSTEM                              MidCap Funding IV Trust                        D
          NETWORK OF PHILADELPHIA 1445 ROSS AVE, STE 1400
                                  DALLAS, TX 75202
                                                                                                                                      E/F
                                                                                                                                      G



2.10      PHYSICIANS CLINICAL         C/O COGENCY GLOBAL INC.                          MidCap Funding IV Trust                        D
          NETWORK, LLC                850 NEW BURTON RD, STE 201
                                                                                                                                      E/F
                                      DOVER, DE 19904
                                                                                                                                      G



2.11      SCHC PEDIATRIC              160 EAST ERIE AVE                                MidCap Funding IV Trust                        D
          ANESTHESIA ASSOCIATES,      PHILADELPHIA, PA 19134
          L.L.C.
                                                                                                                                      E/F
                                                                                                                                      G



2.12      SCHC PEDIATRIC              160 EAST ERIE AVE                                MidCap Funding IV Trust                        D
          ASSOCIATES, L.L.C.          PHILADELPHIA, PA 19134
                                                                                                                                      E/F
                                                                                                                                      G



2.13      ST CHRISTOPHER’S            160 EAST ERIE AVE                                MidCap Funding IV Trust                        D
          PEDIATRIC URGENT CARE       PHILADELPHIA, PA 19134
          CENTER
                                                                                                                                      E/F
                                                                                                                                      G




 Official Form 206H                                  Schedule H: Codebtors                                             Page 2 of 4
                               Case 19-11466-MFW               Doc 447       Filed 08/14/19     Page 87 of 89

Debtor Name           Philadelphia Academic Health System, LLC                                 Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                              Column 2: Creditor
   Name                        Mailing Address                                       Name                                    Check all schedules
                                                                                                                             that apply
2.14   ST. CHRISTOPHER’S              160 EAST ERIE AVE                              HMI LLC                                       D
       HEALTHCARE, LLC                PHILADELPHIA, PA 19134
                                                                                                                                   E/F
                                                                                                                                   G



2.15   ST. CHRISTOPHER’S              160 EAST ERIE AVE                              MidCap Funding IV Trust                       D
       HEALTHCARE, LLC                PHILADELPHIA, PA 19134
                                                                                                                                   E/F
                                                                                                                                   G



2.16   ST. CHRISTOPHER’S              160 EAST ERIE AVE                              Pharmacy Onesource Inc.                       D
       HEALTHCARE, LLC                PHILADELPHIA, PA 19134
                                                                                                                                   E/F
                                                                                                                                   G



2.17   STCHRIS CARE AT                160 EAST ERIE AVE                              MidCap Funding IV Trust                       D
       NORTHEAST PEDIATRICS,          PHILADELPHIA, PA 19134
       L.L.C.
                                                                                                                                   E/F
                                                                                                                                   G



2.18   TPS II OF PA, L.L.C.           230 NORTH BROAD ST                             MidCap Funding IV Trust                       D
                                      PHILADELPHIA, PA 19102
                                                                                                                                   E/F
                                                                                                                                   G



2.19   TPS III OF PA, L.L.C.          230 NORTH BROAD ST                             MidCap Funding IV Trust                       D
                                      PHILADELPHIA, PA 19102
                                                                                                                                   E/F
                                                                                                                                   G



2.20   TPS IV OF PA, L.L.C.           230 NORTH BROAD ST                             MidCap Funding IV Trust                       D
                                      PHILADELPHIA, PA 19102
                                                                                                                                   E/F
                                                                                                                                   G



2.21   TPS OF PA, L.L.C.              230 NORTH BROAD ST                             MidCap Funding IV Trust                       D
                                      PHILADELPHIA, PA 19102
                                                                                                                                   E/F
                                                                                                                                   G




 Official Form 206H                                  Schedule H: Codebtors                                          Page 3 of 4
                             Case 19-11466-MFW               Doc 447       Filed 08/14/19       Page 88 of 89

Debtor Name           Philadelphia Academic Health System, LLC                                Case number (if known): 19-11467


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                             Column 2: Creditor
   Name                      Mailing Address                                        Name                                     Check all schedules
                                                                                                                             that apply
2.22   TPS V OF PA, L.L.C.          160 EAST ERIE AVE                               MidCap Funding IV Trust                        D
                                    PHILADELPHIA, PA 19134
                                                                                                                                   E/F
                                                                                                                                   G




 Official Form 206H                                Schedule H: Codebtors                                            Page 4 of 4
               Case 19-11466-MFW                    Doc 447           Filed 08/14/19             Page 89 of 89


Debtor Name        Philadelphia Academic Health System, LLC
United States Bankruptcy Court for the District of Delaware
Case Number: 19-11467



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                          12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
declaration that is not included in the document, and any amendments of those documents. This form must
state the individual's position or relationship to the debtor, the identity of the document, and the date.
Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. 152, 1341, 1519, and 3571.


             Declaration and signature

       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
       partnership; or another individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true
       and correct:


          Schedule A/B: Assets- Real and Personal Property        (Official Form 206 A/B)

          Schedule D: Creditors Who Have Claims Secured by Property           (Official Form 206 D)

          Schedule E/F: Creditors Who Have Claims Unsecured Claims            (Official Form 206 E/F)

          Schedule G: Executory Contracts and Unexpired Leases           (Official Form 206 G)

          Schedule H: Codebtors                                          (Official Form 206 H)

          Summary of Assets and Liabilities for Non-Individuals       (Official Form 206Sum)

          Amended Schedule

          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
          (Official Form 204)

          Other document that requires a declaration



        I, the Chief Restructuring Officer of the Philadelphia Academic Health System, LLC, declare under penalty of perjury that
        I have read the foregoing summary and schedules, consisting of 89 sheets, and that they are true and correct to the
        best of my knowledge, information, and belief.



 Executed on: 8/13/2019                                Signature
              MM / DD / YYYY
                                                                                       Allen Wilen
                                                       Printed Name
                                                                               Chief Restructuring Officer
                                                       Title
